



Exhibit 10.1




Execution Version


 







ELEVENTH AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT


dated as of


March 30, 2020


between


ARES CAPITAL CORPORATION


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


BANK OF AMERICA, N.A.,
TRUIST BANK,
BANK OF MONTREAL,
MUFG UNION BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agents


$3,605,000,000
__________________




JPMORGAN CHASE BANK, N.A.
BOFA SECURITIES, INC.
SUNTRUST ROBINSON HUMPHREY, INC.,
BMO CAPITAL MARKETS CORP.,
MUFG UNION BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION
as Joint Bookrunners and Joint Lead Arrangers


 





#4841-0647-467857000.34900



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
SECTION 1.01. Defined Terms
 
1


SECTION 1.02. Classification of Loans and Borrowings
 
41


SECTION 1.03. Terms Generally
 
41


SECTION 1.04. Accounting Terms; GAAP
 
42


SECTION 1.05. Currencies; Currency Equivalents; LIBO Rate Notification
 
43


SECTION 1.06. Divisions
 
45



ARTICLE II
THE CREDITS
SECTION 2.01. The Commitments
 
45


SECTION 2.02. Loans and Borrowings
 
46


SECTION 2.03. Requests for Borrowings
 
47


SECTION 2.04. Letters of Credit
 
49


SECTION 2.05. Funding of Borrowings
 
55


SECTION 2.06. Interest Elections
 
55


SECTION 2.07. Termination, Reduction or Increase of the Commitments
 
57


SECTION 2.08. Repayment of Loans; Evidence of Debt
 
60


SECTION 2.09. Prepayment of Loans
 
62


SECTION 2.10. Fees
 
66


SECTION 2.11. Interest
 
67


SECTION 2.12. Market Disruption and Alternate Rate of Interest
 
68


SECTION 2.13. Increased Costs
 
70


SECTION 2.14. Break Funding Payments
 
71


SECTION 2.15. Taxes
 
72


SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
 
75


SECTION 2.17. Defaulting Lenders
 
78


SECTION 2.18. Mitigation Obligations; Replacement of Lenders
 
80







#4841-0647-4678



--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01. Organization; Powers
 
81


SECTION 3.02. Authorization; Enforceability
 
81


SECTION 3.03. Governmental Approvals; No Conflicts
 
82


SECTION 3.04. Financial Condition; No Material Adverse Change
 
82


SECTION 3.05. Litigation
 
83


SECTION 3.06. Compliance with Laws and Agreements
 
83


SECTION 3.07. Sanctions and Anti-Corruption Laws
 
83


SECTION 3.08. Taxes
 
83


SECTION 3.09. ERISA
 
83


SECTION 3.10. Disclosure
 
84


SECTION 3.11. Investment Company Act; Margin Regulations
 
84


SECTION 3.12. Material Agreements and Liens
 
84


SECTION 3.13. Subsidiaries and Investments
 
85


SECTION 3.14. Properties
 
85


SECTION 3.15. Affiliate Agreements
 
86


SECTION 3.16. Security Documents
 
86


SECTION 3.17. Affected Financial Institutions
 
86



ARTICLE IV
CONDITIONS
SECTION 4.01. Restatement Effective Date
 
86


SECTION 4.02. Each Credit Event
 
88



ARTICLE V
AFFIRMATIVE COVENANTS
SECTION 5.01. Financial Statements and Other Information
 
89


SECTION 5.02. Notices of Material Events
 
92


SECTION 5.03. Existence; Conduct of Business
 
92


SECTION 5.04. Payment of Obligations
 
92


SECTION 5.05. Maintenance of Properties; Insurance
 
92


SECTION 5.06. Books and Records; Inspection Rights
 
93









(ii)
#4841-0647-4678



--------------------------------------------------------------------------------






SECTION 5.07. Compliance with Laws; Anti-Corruption; Sanctions
 
93


SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances
 
93


SECTION 5.09. Use of Proceeds
 
95


SECTION 5.10. Status of RIC and BDC
 
96


SECTION 5.11. Investment and Valuation Policies
 
96


SECTION 5.12. Portfolio Valuation and Diversification, Etc
 
96


SECTION 5.13. Calculation of Borrowing Base
 
100



ARTICLE VI
NEGATIVE COVENANTS
SECTION 6.01. Indebtedness
 
110


SECTION 6.02. Liens
 
111


SECTION 6.03. Fundamental Changes and Dispositions of Assets
 
112


SECTION 6.04. Investments
 
114


SECTION 6.05. Restricted Payments
 
115


SECTION 6.06. Certain Restrictions on Subsidiaries
 
117


SECTION 6.07. Certain Financial Covenants
 
117


SECTION 6.08. Transactions with Affiliates
 
117


SECTION 6.09. Lines of Business
 
118


SECTION 6.10. No Further Negative Pledge
 
118


SECTION 6.11. Modifications of Certain Documents
 
118


SECTION 6.12. Payments of Other Indebtedness
 
118


SECTION 6.13. Specified Debt
 
119



ARTICLE VII
EVENTS OF DEFAULT
ARTICLE VIII
THE ADMINISTRATIVE AGENT




(iii)
#4841-0647-4678



--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Notices; Electronic Communications
 
127


SECTION 9.02. Waivers; Amendments
 
129


SECTION 9.03. Expenses; Indemnity; Damage Waiver
 
132


SECTION 9.04. Successors and Assigns
 
134


SECTION 9.05. Survival
 
138


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
 
138


SECTION 9.07. Severability
 
139


SECTION 9.08. Right of Setoff
 
139


SECTION 9.09. Governing Law; Jurisdiction; Etc
 
139


SECTION 9.10. WAIVER OF JURY TRIAL
 
140


SECTION 9.11. Judgment Currency
 
140


SECTION 9.12. Headings
 
141


SECTION 9.13. Treatment of Certain Information; Confidentiality
 
141


SECTION 9.14. USA PATRIOT Act
 
143


SECTION 9.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
 
143


SECTION 9.16. No Fiduciary Duty
 
143


SECTION 9.17. German Bank Separation Act
 
144


SECTION 9.18. Acknowledgement Regarding Any Supported QFCs
 
145











(iv)
#4841-0647-4678



--------------------------------------------------------------------------------




SCHEDULE I
–     Commitments

SCHEDULE II
–     Material Agreements and Liens

SCHEDULE III
–     Permitted Indebtedness outstanding on the                 Restatement
Effective Date

SCHEDULE IV
–     Subsidiaries and Investments

SCHEDULE V
–     Transactions with Affiliates

SCHEDULE VI
–     GICS Industry Classification Group List

SCHEDULE VII
–     Approved Dealers and Approved Pricing Services

SCHEDULE VIII
–     Excluded Assets

SCHEDULE IX
–     Letter of Credit Commitments



EXHIBIT A     ‑     Form of Assignment and Assumption
EXHIBIT B
‑     Form of Guarantee and Security Agreement Confirmation

EXHIBIT C
-    Form of Opinion of Maryland Counsel to the Borrower

EXHIBIT D
-    Form of Opinion of Counsel to JPMCB

EXHIBIT E
-    Form of Borrowing Base Certificate

EXHIBIT F
-    Form of Borrowing Request

EXHIBIT G
-    Form of Interest Election Request









(v)
#4841-0647-4678



--------------------------------------------------------------------------------







ELEVENTH AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of March
30, 2020 (this “Agreement”), between ARES CAPITAL CORPORATION, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A. as Administrative Agent.


Ares Capital Corporation, the “Lenders” party thereto, (the “Existing Lenders”)
and the Administrative Agent, are parties to a Senior Secured Revolving Credit
Agreement dated as of December 28, 2005 as amended and restated as of April 1,
2019 (the “Existing Credit Facility”).


Each of the Existing Lenders and each other lender party hereto shall become or
continue as a “Lender” under the Existing Credit Facility as amended and
restated by this Agreement.


The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement which shall amend and restate the Existing
Credit Facility in its entirety on the terms specified herein to, inter alia,
extend credit to the Borrower in an initial aggregate principal or face amount
not exceeding $3,605,000,000 at any one time outstanding. The Lenders are
prepared to amend and restate the Existing Credit Facility in its entirety upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:


ARTICLE I
DEFINITIONS
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.


“Additional Debt Amount” means, as of any date, the greater of (a) $50,000,000
and (b) an amount equal to 5% of Shareholders’ Equity plus the principal amount
of any repayment after the Restatement Effective Date of the Borrower’s
unsecured notes described in clauses (i) through (viii) of the definition of
“Covered Debt Amount”; provided that the maximum amount of additional debt
allowed under this clause (b) shall not exceed 10% of Shareholders’ Equity.


“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period, provided, that, if
the Adjusted




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 2 -


LIBO Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.


“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance Rate” has the meaning assigned to such term in Section 5.13.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.


“Affiliate Agreements” means collectively, (a) the Restated Investment Advisory
and Management Agreement dated as of June 6, 2011 between the Borrower and Ares
Capital Management, (b) the Amended and Restated Administration Agreement dated
as of June 1, 2007, between the Borrower and Ares Operations LLC, (c) the
Trademark License Agreement dated as of September 30, 2004 between Ares Capital
Corporation and Ares Management LLC and (d) other than for purposes of
Section 6.11, the CP Facility Documents and the JB Facility Documents.


“Agreed Foreign Currency” means, at any time, any of CAD, GBP, EUR and, with the
agreement of each Multicurrency Lender and Issuing Bank, any other Foreign
Currency, so long as, in respect of any such specified Foreign Currency or other
Foreign Currency, at such time (a) such Foreign Currency is dealt with in the
London interbank deposit market, or in the case of CAD, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Revolving Loan hereunder or to permit any Issuing Bank to issue (or
to make payment under) any Letter of Credit denominated in such Foreign Currency
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon (or to repay any LC Disbursement under a Letter




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 3 -


of Credit denominated in such Foreign Currency), unless such authorization has
been obtained and is in full force and effect.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floor set forth in the
definition of the term “LIBO Rate”. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate, respectively.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.


“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Lender’s Dollar
Commitment. If the Dollar Commitments have terminated or expired, the Applicable
Dollar Percentages shall be determined based upon the Dollar Commitments most
recently in effect, giving effect to any assignments.


“Applicable Margin” means, for any day, (a) with respect to any Extending
Lender, (i) if the Gross Borrowing Base (as of the most recently delivered
Borrowing Base Certificate) is equal to or greater than 1.60 times the Combined
Debt Amount, (A) with respect to any ABR Loan, 0.75% and (B) in the case of any
Eurocurrency Loan, 1.75%, and (ii) if the Gross Borrowing Base (as of the most
recently delivered Borrowing Base Certificate) is less than 1.60 times the
Combined Debt Amount, (A) with respect to any ABR Loan, 0.875%, and (B) in the
case of any Eurocurrency Loan, 1.875%, (b) with respect to any Non-Extending
Lender, (i) if the Gross Borrowing Base (as of the most recently delivered
Borrowing Base Certificate) is equal to or greater than 1.85 times the Combined
Debt Amount, (A) with respect to any ABR Loan, 0.75% and (B) in the case of any
Eurocurrency Loan, 1.75%, and (ii) if the Gross Borrowing Base (as of the most
recently delivered Borrowing Base Certificate) is less than 1.85 times the
Combined Debt Amount, (A) with respect to any ABR Loan, 0.875%, and (B) in the
case of any Eurocurrency Loan, 1.875% and (c) with respect to the commitment
fees payable under Section 2.10(a) hereunder, 0.375%. Any change in the
Applicable Margin due to a change in the ratio of the Gross Borrowing Base to
the Combined Debt Amount as set forth in any Borrowing Base Certificate shall be
effective from and including the day immediately succeeding the date of delivery
of such Borrowing Base Certificate; provided that if any Borrowing Base
Certificate has not been delivered in accordance with Section 5.01(d), then from
and including the day




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 4 -


immediately succeeding the date on which such Borrowing Base Certificate was
required to be delivered, the Applicable Margin shall be the Applicable Margin
set forth in clause (b) above to and including the date on which the required
Borrowing Base Certificate is delivered.


“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Lender’s Multicurrency Commitment. If the Multicurrency Commitments have
terminated or expired, the Applicable Multicurrency Percentages shall be
determined based upon the Multicurrency Commitments most recently in effect,
giving effect to any assignments.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Term Loans and total Revolving Commitments of such Lender. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
previously based on such Revolving Commitments shall be determined based upon
the existing Revolving Exposure.


“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.


“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).


“Approved Third Party Appraiser” means each of (a) Houlihan Lokey Howard & Zukin
Inc., (b) Lincoln International LLC (formerly known as Lincoln Partners LLC),
(c) Duff & Phelps Corporation, (d) Valuation Research Corporation, and (e) any
other third party appraiser selected by the Borrower in its reasonable
discretion.


“Ares Capital CP” means Ares Capital CP Funding LLC, a wholly owned Subsidiary
of the Borrower.


“Ares Capital CP Holdings” means Ares Capital CP Funding Holdings LLC, a wholly
owned Subsidiary of the Borrower.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 5 -


“Ares Capital JB” means Ares Capital JB Funding LLC, a wholly owned Subsidiary
of the Borrower.


“Ares Capital Management” means Ares Capital Management LLC, a Delaware Limited
Liability Company.


“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Borrower and its Subsidiaries. For the purposes of calculating the Asset
Coverage Ratio, Indebtedness of an SBIC Subsidiary outstanding as of the date of
such calculation shall be excluded from the calculation of Asset Coverage Ratio
to the extent and in the manner that such Indebtedness may be excluded from the
asset coverage requirements of sections 18(a) and 61(d) of the Investment
Company Act pursuant to an effective exemptive order issued by the US Securities
and Exchange Commission.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).


“Availability Period” means, with respect to any Revolving Commitments, the
period from and including the Restatement Effective Date to but excluding the
earlier of the Commitment Termination Date and the date of termination of such
Revolving Commitments.


“Average COF Rate” has the meaning assigned to such term in Section 2.12(a).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 6 -


or failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).


“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.


“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Ares Capital Corporation, a Maryland corporation.


“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period and/or (c) a
Pro-Rata Borrowing, as applicable.


“Borrowing Base” has the meaning assigned to such term in Section 5.13.


“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in London; and in
addition, with respect to any date for the payment or purchase of, or the fixing
of an interest rate in relation to, any Local Rate Currency, the term “Business
Day” shall also exclude any day on which banks are not open for international
business in the principal financial center of the country of that currency; and,
if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 7 -


denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in Euro.


“CAD” and “C$” denote the lawful currency of Canada.


“CAD Screen Rate” has the meaning assigned to such term in the
definition of “CDOR Rate”.


“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Rate for thirty (30) days, plus 1% per annum. Any change in the Canadian
Prime Rate due to a change in the PRIMCAN index or the CDOR Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.
“Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.


“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.


“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:


(a)    U.S. Government Securities, in each case maturing within one year from
the date of acquisition thereof;
(b)    investments in commercial paper or other short-term corporate obligations
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 8 -


Currency, provided that such certificates of deposit, banker’s acceptances and
time deposits are held in a securities account (as defined in the Uniform
Commercial Code) through which the Collateral Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;
(e)     a Reinvestment Agreement issued by any bank (if treated as a deposit by
such bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case, at the date of such acquisition having a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; provided
that such Reinvestment Agreement may be unwound at the option of the Borrower at
any time without penalty;
(f)         money market funds that have, at all times, credit ratings of “Aaa”
and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively; and
(g)        any of the following offered by U.S. Bank National Association (or
any successor custodian or other entity acting in a similar capacity with
respect to the Borrower) (I) money market deposit accounts, (II) eurodollar time
deposits, (III) commercial eurodollar sweep services or (IV) open commercial
paper services, in each case having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s and maturing not
later than 270 days from the date of acquisition thereof,
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.
“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to CAD bankers’ acceptances for the
applicable period that appears on the Reuters Screen CDOR Page (or, in the event
such rate does not appear on such page or screen, on any successor or substitute
page or screen that displays such rate, or on the appropriate page of such other
information service that




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 9 -


publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion), rounded to the nearest 1/100th of 1% (with .005%
being rounded up), at approximately 10:15 a.m. Toronto time on such day, or if
such day is not a Business Day, then on the immediately preceding Business Day
(the “CAD Screen Rate”); provided that if such CDOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than Ares Capital
Management or any Affiliate of Ares Capital Management that is organized under
the laws of a jurisdiction located in the United States of America and in the
business of managing or advising clients.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Term Loans or Revolving
Loans and, in the case of a Revolving Loan, whether such Loan, or the Loans
constituting such Borrowing, are Dollar Loans or Multicurrency Loans; when used
in reference to any Lender, refers to whether such Lender is a Term Lender or a
Revolving Lender and, in the case of any Revolving Lender, whether such Lender
is a Dollar Lender or a Multicurrency Lender; and, when used in reference to any
Commitment, refers to whether such Commitment is a Term Commitment or Revolving
Commitment, in the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 10 -


case of any Revolving Commitment, whether such Commitment is a Dollar Commitment
or Multicurrency Commitment, and when used in reference to LC Exposure, refers
to whether such LC Exposure is a Dollar LC Exposure or Multicurrency LC
Exposure.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“COF Rate” has the meaning assigned to such term in Section 2.12(a).


“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.


“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.


“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guaranty and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected security
interest pursuant to a valid Uniform Commercial Code filing (and for which no
other method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.


“Combined Debt Amount” means, as of any date, (i) the aggregate amount of
Revolving Commitments as of such date (or, if greater, the Revolving Credit
Exposures of all Lenders as of such date) plus (ii) the aggregate outstanding
amount of Term Loans as of such date plus (iii) the aggregate amount of
outstanding Designated Indebtedness and, without duplication, unused Designated
Indebtedness Commitments (as each such term is defined in the Guarantee and
Security Agreement).


“Commitment” means, collectively, the Term Commitments and the Revolving
Commitments.


“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).


“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).


“Commitment Termination Date” means March 30, 2024.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 11 -




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
subsidiary substantially all the assets of which consist of equity in
Subsidiaries described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clause (i) or (ii) of this
definition.


“Conversion Rights” means, collectively, the rights set forth in Article 13 of
the Indentures (such conversion rights, including Physical Settlement, Cash
Settlement and/or Combination Settlement, as each such term is defined in the
respective Indentures).


“Covered Debt Amount” means, on any date, (a) all of the Credit Exposures of all
Lenders on such date plus (b) the aggregate amount of outstanding Permitted
Indebtedness on such date plus (c) the aggregate amount of any Indebtedness
incurred pursuant to Sections 6.01(g), 6.01(i), and 6.01(j) minus (d) the LC
Exposures fully cash collateralized on such date pursuant to Section 2.04(k) and
the last paragraph of Section 2.08(a); provided that the aggregate principal
amount of (i) the Borrower’s 3.625% notes due January 2022, (ii) the Borrower’s
3.750% convertible notes due February 2022, (iii) the Borrower’s 3.500% notes
due February 2023, (iv) the Borrower’s 4.625% convertible notes due March 2024,
(v) the Borrower’s 4.200% notes due June 2024, (vi) the Borrower’s 4.250% notes
due March 2025, (vii) the Borrower’s 3.250% notes due July 2025, (viii) the
Borrower’s 6.875% notes due April 2047, (ix) all Unsecured Indebtedness, Special
Longer Term Unsecured Indebtedness (other than Excess Special Longer Term
Unsecured Indebtedness), and 50% of all then outstanding Shorter Term Unsecured
Indebtedness (including, for the avoidance of doubt, Excess Special Longer Term
Unsecured Indebtedness) shall be excluded from the calculation of the Covered
Debt Amount, in each case, to the extent then outstanding, until the date that
is 9 months prior to the scheduled maturity date of such notes, Unsecured
Indebtedness, Special Longer Term Unsecured Indebtedness, or Shorter Term
Unsecured Indebtedness (including, for the avoidance of doubt, Excess Special
Longer Term Unsecured Indebtedness), as applicable, provided, that to the
extent, but only to the extent, any portion of Unsecured Indebtedness, Special
Longer Term Unsecured Indebtedness, or Shorter Term Unsecured Indebtedness
(including, for the avoidance of doubt, Excess Special Longer Term Unsecured
Indebtedness) referred to in clause (ix) above is subject to a contractually
scheduled amortization payment, other principal payment or




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 12 -


redemption earlier than 6 months after the Maturity Date (in the case of
Unsecured Indebtedness), or earlier than the original final maturity date of
such Indebtedness (in the case of Special Longer Term Unsecured Indebtedness or
Shorter Term Unsecured Indebtedness), all of such portion of such Indebtedness,
to the extent then outstanding, shall be included in the calculation of the
Covered Debt Amount beginning upon the date that is the later of (i) 9 months
prior to such scheduled amortization payment, other principal payment or
redemption and (ii) the date the Borrower becomes aware that such Indebtedness
is required to be paid or redeemed; provided further that in the case of notes
referred to in clauses (i) through (viii) above, such notes, to the extent then
outstanding, shall be included in the Covered Debt Amount at all times after the
Commitment Termination Date. For the avoidance of doubt, for purposes of
calculating the Covered Debt Amount, any convertible securities will be included
at the then outstanding principal balance thereof.


“Covered Entity” means any of the following:


(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.18.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lenders or any other Lender.
“CP Facility” means the credit facility dated January 22, 2010 between, among
others, Ares Capital CP and Wells Fargo Securities, LLC pursuant to the CP
Facility Documents.


“CP Facility Documents” means, collectively, (a) the Amended and Restated
Purchase and Sale Agreement, dated as of January 22, 2010 between the Borrower
and Ares Capital CP Holdings, (b) the Amended and Restated Purchase and Sale
Agreement, dated as of January 22, 2010 between Ares Capital CP Holdings and
Ares Capital CP, (c) the Amended and Restated Sale and Servicing Agreement,
dated as of January 22, 2010 by and among the Borrower, Ares Capital CP, Wells
Fargo Bank, National Association, as the note purchaser, Wells Fargo Securities,
LLC, as the administrative agent and U.S. Bank National Association, as the
collateral custodian, trustee and the bank and (d) the Amended and Restated
Intercreditor and Concentration Account Agreement, dated as of December 28,
2005, by and among the Borrower, U.S. Bank National Association as the trustee
and the concentration account bank, JPMCB, the note purchaser and each
securitization agent party thereto from time to time. It is




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 13 -


understood that the term “CP Facility Documents” shall not include the exhibits
and schedules thereto.


“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Term Loans and Revolving Credit
Exposure at such time.


“Currency” means Dollars or any Foreign Currency.


“Custodian Agreement” means the Amended and Restated Custodian Agreement dated
as of May 15, 2009 between the Borrower and U.S. Bank National Association.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loans, such Lender’s failure is
based on such Lender’s reasonable determination that the conditions precedent to
funding such Loan under this Agreement have not been met, such conditions have
not otherwise been waived in accordance with the terms of this Agreement and
such Lender has advised the Administrative Agent in writing (with reasonable
detail of those conditions that have not been satisfied) prior to the time at
which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
states that such position is based on such Lender’s commercially reasonable
determination that a condition precedent to funding or extension of credit
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 14 -


similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (f) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Designated Subsidiary” means:


1.An SBIC Subsidiary; or
2.(a)     a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” which meets the following criteria:
(i)    to which any Obligor sells, conveys or otherwise transfers (whether
directly or indirectly) Portfolio Investments, which engages in no material
activities other than in connection with the purchase or financing of such
assets;


    (ii)    no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (A) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (B) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (C) subjects any property of any Obligor (other
than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary), directly or indirectly, contingently
or otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings or any Guarantee thereof,


(iii)    with which no Obligor has any material contract, agreement, arrangement
or understanding other than on terms no less favorable to such Obligor than
those that might be obtained at the time from Persons that are not Affiliates of
any Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables or financial assets, and






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 15 -


(iv)    to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings;
or


(b) a direct or indirect Subsidiary of the Borrower designated by the Borrower
as a “Designated Subsidiary” and which satisfies each of the foregoing criteria
set forth in clauses (2)(a)(ii), (iii) and (iv).


Any such designation under this clause (2) by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such officer’s knowledge, such designation complied with the foregoing
conditions set forth in clauses (2)(a) or (2)(b). For the avoidance of doubt, in
the case of clause (2)(a), the Borrower shall be in compliance with Section
6.03(d) after giving effect to any such designation. Each Subsidiary of a
Designated Subsidiary shall be deemed to be a Designated Subsidiary and shall
comply with the foregoing requirements of this definition. The parties hereby
agree that the Subsidiaries identified as Designated Subsidiaries on Schedule IV
hereto shall each constitute a Designated Subsidiary so long as they comply with
the foregoing requirements of this definition.


“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Revolving Loans denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure permitted hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Dollar
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Commitment, as
applicable. The aggregate amount of the Lenders’ Dollar Commitments as of the
Restatement Effective Date is $525,000,000.


“Dollar Equivalent” for any amount, at the time of determination thereof, (a) if
such amount is expressed in Dollars, such amount, and (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined at such time on the basis of the Exchange Rate for the purchase of
Dollars with such Foreign Currency at such time.


“Dollar Issuing Bank” means any Issuing Bank identified in Schedule IX that has
agreed to issue Letters of Credit under its respective Dollar Commitment.


“Dollar LC Exposure” means a Dollar Lender’s LC Exposure under its Dollar
Commitment.


“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 16 -


Assignment and Assumption that provides for it to assume a Dollar Commitment or
to acquire Revolving Dollar Credit Exposure, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption or
otherwise in accordance with the terms hereof.


“Dollar Loan” means a Revolving Loan made pursuant to the Dollar Commitments.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.


“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA” (or similar defined term used for
the purposes contemplated herein) in the relevant agreement relating to the
applicable Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Portfolio Investment for such period: (i) consolidated interest charges for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable for such period, (iii) depreciation and amortization expense for such
period, and (iv) such other adjustments included in the definition of “EBITDA”
(or similar defined term used for the purposes contemplated herein) in the
relevant agreement relating to the applicable Portfolio Investment, provided
that such adjustments are usual and customary and substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers at the time such relevant agreements are entered into as reasonably
determined in good faith by the Borrower.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 17 -


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
under Section 4041 of ERISA or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to a withdrawal from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or a complete withdrawal or partial withdrawal (within the meanings of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice from any Multiemployer Plan
concerning the imposition of Withdrawal Liability on the Borrower or any ERISA
Affiliate or a determination that a Multiemployer Plan is insolvent (within the
meaning of Section 4245 of ERISA) or in reorganization (within the meaning of
Section 4241 of ERISA).


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“EUR”, “€” and “Euro” denote the single currency of the Participating Member
States.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 18 -


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excess Special Longer Term Unsecured Indebtedness” means any Special Longer
Term Unsecured Indebtedness in excess of $1,500,000,000 at any one time
outstanding.


“Exchange Rate” means, on any day with respect to any Foreign Currency, the rate
of exchange for the purchase of Dollars with such Foreign Currency last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Thomson Reuters Corp. (“Reuters”) source on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of dollars with the Foreign Currency, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later).


“Excluded Assets” means the entities identified as Excluded Assets in Schedule
VIII hereto, any CDO Securities and finance lease obligations, and each
Designated Subsidiary, and any similar assets or entities in which any Obligor
holds an interest on or after the Restatement Effective Date, and, in each case,
their respective Subsidiaries.
 
“Excluded Asset Lien” has the meaning set forth in Section 6.02(e).


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (determined
after giving effect to Section 3.10 of the Guarantee and Security Agreement and
any other “Keepwell, support or other agreement” for the benefit of such
Guarantor) or the grant of such security interest becomes effective




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 19 -


with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or that are Other Connection Taxes, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law described in
clause (a) or (b) of the definition of Change in Law) to comply with
Section 2.15(e) or (g), except to the extent, other than in a case of failure to
comply with Section 2.15(e), that such Foreign Lender’s (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.15(a), (d) any United States federal
withholding Taxes imposed under FATCA and (e) in the case of any Lender or any
Issuing Bank that is not a Foreign Lender, any withholding tax that is imposed
as a result of such Lender’s or such Issuing Bank’s failure or inability to
comply with Section 2.15(f).


“Existing Lenders” has the meaning set forth in the recitals.


“Extending Lenders” means (a) each Existing Lender that has agreed to extend its
Commitment as set forth on Schedule I, (b) each Non-Extending Lender that has
agreed after the Restatement Effective Date to become an “Extending Lender”
(which agreement shall be in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent and, in the case of any assignee of a
Non-Extending Lender, may be included in the Assignment and Assumption Agreement
pursuant to which such assignee assumed the Commitment or Credit Exposure of a
Non-Extending Lender), (c) any Assuming Lender and (d) any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption that
provides for it to assume any Commitment or to acquire Credit Exposure from any
such Existing Lender, as applicable, or other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise in
accordance with the terms hereof.








Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 20 -


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate, provided,
that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.


“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Borrower.


“Foreign Currency” means at any time any Currency other than Dollars.


“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.


“Foreign Lender” means any Lender or any Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“GAAP” means generally accepted accounting principles in the United States of
America.


“GBP”, “£” and “sterling” denote the lawful currency of the United Kingdom.
“GBSA” has the meaning assigned to such term in Section 9.17.


“GBSA Consultation Notice” has the meaning assigned to such term in Section
9.17.


“GBSA Consultation Period” has the meaning assigned to such term in Section
9.17.


“GBSA Final Notice” has the meaning assigned to such term in Section 9.17.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 21 -


“GBSA Initial Notice” has the meaning assigned to such term in Section 9.17.


“GBSA Lender” has the meaning assigned to such term in Section 9.17.


“GICS” means, as of any date, the most recently published Global Industry
Classification Standard.


“GICS Industry Group Classification” means any industry group classification
within GICS, as updated and amended from time to time.


“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Gross Borrowing Base” has the meaning assigned to such term in Section 5.13(h).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee and Security Agreement dated as of May 4, 2012 between the Borrower,
the Subsidiary Guarantors, the Administrative Agent, each holder (or a
representative or trustee therefor) from time to time of any Other Secured
Indebtedness, and the Collateral Agent.


“Guarantee and Security Agreement Confirmation” means a Guarantee and Security
Agreement Confirmation between the parties to the Guarantee and Security
Agreement substantially in the form of Exhibit B.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 22 -


“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.


“IBA” has the meaning assigned to such term in Section 1.05.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, Indebtedness shall not include (a) any
revolving commitments or letters of credit for which any Obligor is acting as a
lender or issuing lender, as applicable, as part of or in connection with a
Portfolio Investment nor (b) any non-recourse liabilities for participations
sold by any Person in any Bank Loan.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indentures” means, collectively, the Indenture dated July 19, 2013 by and
between U.S. Bank National Association and the Borrower, the Indenture dated
January




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 23 -


27, 2017 by and between U.S. Bank National Association and the Borrower, and any
other indenture entered into by the Borrower with Similar Conversion Rights.


“Independent Valuation Provider” has the meaning set forth in 5.12(b)(iii)(A).


“Industry Classification Group” means (a) any of the GICS Industry Group
Classifications set forth in Schedule VI hereto, together with any such group
classifications that may be subsequently added to GICS and provided by the
Borrower to the Lenders and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12. For the
avoidance of doubt, CDO Securities shall be treated as belonging to the
“Diversified Financials” Industry Classification Group.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G.


“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three‑month intervals after the first day of such Interest
Period.


“Interest Period” means, for any Eurocurrency Loan or Borrowing (a) in a LIBOR
Quoted Currency, the period commencing on the date of such Loan or Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, and (b) in CAD, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 24 -


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.


“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.


“Investment Policies” has the meaning assigned to such term in Section 3.11(c).


“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.


“Issuing Banks” means JPMCB, Truist Bank, Bank of America, N.A. and Bank of
Montreal, in their capacity as the issuers of Letters of Credit hereunder, and
their respective successors in such capacity as provided in Section 2.04(j).


“JB Facility” means the credit facility established on January 20, 2012 between,
among others, Ares Capital JB and Sumitomo Mitsui Banking Corporation pursuant
to the JB Facility Documents.


“JB Facility Documents” means, collectively, (a) the Purchase and Sale
Agreement, dated as of January 20, 2012 between the Borrower and Ares Capital JB
and (b) the Loan and Servicing Agreement, dated as of January 20, 2012 between
Ares Capital JB, the Borrower, Sumitomo Mitsui Banking Corporation as the
administrative agent, the collateral agent and the lender and U.S. Bank National
Association as the collateral custodian and the bank. It is understood that the
term “JB Facility Documents” shall not include the exhibits and schedules
thereto.


“Joint Lead Arrangers” means JPMCB, SunTrust Robinson Humphrey, Inc., BofA
Securities, Inc., BMO Capital Markets Corp., MUFG Union Bank, N.A. and Sumitomo
Mitsui Banking Corporation.
 




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 25 -


“JPMCB” means JPMorgan Chase Bank, N.A.


“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by any Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Multicurrency Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time and the LC Exposure of any Dollar Lender at any time shall be its
Applicable Dollar Percentage of the total Dollar LC Exposure at such time.


“Lenders” means, collectively, the Term Lenders, Dollar Lenders and the
Multicurrency Lenders.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.


“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on such Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Date
for such Interest Period and (B) any Eurocurrency Borrowing denominated in any
Local Rate Currency and for any applicable Interest Period, the applicable Local
Rate for such Local Rate Currency; provided, that, if a LIBOR Screen




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 26 -


Rate or a Local Screen Rate, as applicable, shall not be available at the
applicable time for the applicable Interest Period (the “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Sections 2.12 and 2.13, as applicable, and provided further, that, if
the LIBO Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).


“LIBOR Quoted Currency” means USD, EUR and GBP.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and in the case of Portfolio
Investments that are securities, excluding customary drag along, tag along,
right of first refusal and other similar rights in favor of the equity holders
of the same issuer).


“Lien Restricted Investment” means a Portfolio Investment consisting of an
Obligor’s equity investment in an entity that holds Investments subject to
underlying agreements that restrict the granting of a direct Lien on such
Investments under this Agreement; provided that (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate such entity or its Investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each Investment held by such entity was held directly as
a Portfolio Investment by the Borrower and (B) there is no leverage employed by
such entity.


“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.


“Loans” means the loans of any Class made hereunder, including the Revolving
Loans and the Term Loans.


“Local Rate” means, for Loans in CAD, the CDOR Rate.


“Local Rate Currency” means CAD.


“Local Screen Rates” mean the CAD Screen Rate.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 27 -




“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.


“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.


“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.


“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $100,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $100,000,000.


“Maturity Date” means the earliest to occur of (a) March 30, 2025 and (b) the
date on which all Commitments have been terminated and the aggregate amount of
Loans outstanding has been repaid in full and all other obligations of the
Borrower hereunder have been indefeasibly paid in full (other than any
indemnities and similar contingent obligations that are not then due and that
survive the termination of this Agreement).


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Revolving Loans, and to acquire
participations in Letters of Credit denominated in Dollars and in Agreed Foreign
Currencies hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Multicurrency Credit Exposure permitted
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of each Lender’s Multicurrency Commitment as of the Restatement Effective Date
is set forth on Schedule I, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 28 -


Multicurrency Commitment, as applicable. The aggregate amount of the Lenders’
Multicurrency Commitments as of the Restatement Effective Date is
$2,346,250,000.


“Multicurrency Issuing Bank” means any Issuing Bank identified in Schedule IX
that has agreed to issue Letters of Credit under its respective Multicurrency
Commitment.


“Multicurrency LC Exposure” means a Multicurrency Lender’s LC Exposure under its
Multicurrency Commitment.


“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise in accordance with the terms hereof.


“Multicurrency Loan” means any Revolving Loan made pursuant to the Multicurrency
Commitments.


“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA in respect of which the Borrower or any ERISA
Affiliate makes any contributions.


“National Currency” means the currency, other than the Euro, of a Participating
Member State.


“New York Fed” means the Federal Reserve Bank of New York.


“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


“Non-Extending Lender” means collectively, each of Capital One, National
Association, Liberty Bank, Signature Bank, First Commercial Bank, Ltd., New York
Branch and Taiwan Business Bank, Los Angeles Branch and any successor or assign
thereof in accordance with this Agreement, and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption that provides for
it to assume any Commitment or to acquire Credit Exposure from any such
Non-Extending




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 29 -


Lender, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or otherwise in accordance with the terms hereof.


“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.


“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.


“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (i) (a) has no amortization prior to (other than for
amortization in an amount not greater than 1% of the aggregate initial principal
amount of such Indebtedness per annum, provided that amortization in excess of
1% per annum shall be permitted so long as the amount of such amortization in
excess of 1% is permitted to be incurred pursuant to Section 6.01(g) hereof,
and, in the case of any term loan, other than for any customary mandatory
prepayment required by the terms thereof, it being understood that if any
mandatory prepayment is required under such Other Secured Indebtedness
constituting a term loan that is not required pursuant to Section 2.09(c)
hereof, the Borrower shall offer to repay Loans (and/or provide cover for
LC Exposure as specified in Section 2.04(k)) in an amount at least equal to the
aggregate Revolving Credit Exposure’s ratable share (such ratable share being
determined based on the outstanding principal amount of the Revolving Credit
Exposures as compared to the Other Secured Indebtedness being paid), provided
the Borrower shall only be required to make an offer to repay the Loans (or
provide cover for LC Exposure) to the extent of any




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 30 -


amounts that the Borrower would not be permitted to borrow as a new Loan
hereunder at such time), and has a final maturity date not earlier than, six
months after the Maturity Date, (b) has terms substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
determined by the Borrower in good faith and (c) is not secured by any assets of
any Obligor other than pursuant to the Security Documents and the holders of
which have agreed, in a manner satisfactory to the Administrative Agent and the
Collateral Agent, to be bound by the provisions of the Security Documents, or
(ii) is permitted pursuant to Section 6.01(g) hereof and that has been
designated by the Borrower as “Designated Indebtedness” in accordance with the
requirements of Section 6.01 of the Guaranty and Security Agreement.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).


“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Conversion Feature” means, collectively, the Conversion Rights or any
Similar Conversion Rights.


“Permitted Indebtedness” means, collectively, Other Secured Indebtedness,
Unsecured Indebtedness and any Indebtedness outstanding on the Restatement
Effective Date and set forth on Schedule III.


“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale,




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 31 -


and not any obligation in connection with margin financing; (c) Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, workmens’, storage and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money);
(d) Liens incurred or pledges or deposits made to secure obligations incurred in
the ordinary course of business under workers’ compensation laws, unemployment
insurance or other similar social security legislation (other than in respect of
employee benefit plans subject to ERISA) or to secure public or statutory
obligations; (e) Liens securing the performance of, or payment in respect of,
bids, insurance premiums, deductibles or co-insured amounts, tenders, government
or utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business, provided that all Liens on any
Collateral that is permitted pursuant to this clause (e) shall have a priority
that is junior to the Liens of the Security Documents; (f) Liens arising out of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII; (g) customary rights of setoff
and liens upon (i) deposits of cash in favor of banks or other depository
institutions in which such cash is maintained in the ordinary course of
business, (ii) cash and financial assets held in securities accounts in favor of
banks and other financial institutions with which such accounts are maintained
in the ordinary course of business and (iii) assets held by a custodian in favor
of such custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business; (i)
deposits of money that are not Collateral securing leases to which the obligor
is a party as the lessee made in the ordinary course of business, (j) easements,
rights of way, zoning restrictions and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use by any Obligor or any of its Subsidiaries in the normal conduct of such
Person’s business; (k) Liens in favor of any escrow agent solely on and in
respect of any cash earnest money deposits made by any Obligor in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder); and (l) precautionary Liens, and filings of financing statements
under the Uniform Commercial Code, covering assets sold or contributed to any
Person not prohibited hereunder.


“Permitted SBIC Guarantee” means a guarantee by one or more Obligors of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 32 -


“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.


“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and of
Sections 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash, excluding Cash
pledged as cash collateral for Letters of Credit). Without limiting the
generality of the foregoing, it is understood and agreed that (A) any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Excluded Asset, or held by any Controlled
Foreign Corporation that is not a Subsidiary Guarantor, or which secure
obligations in respect of the CP Facility or the JB Facility, shall not be
treated as Portfolio Investments, and (B) any Investment in which any Obligor
has sold a participation therein shall not be treated as a Portfolio Investment
to the extent of such participation. Notwithstanding the foregoing, nothing
herein shall limit the provisions of Section 5.12(b)(i), which provides that,
for purposes of this Agreement, all determinations of whether an investment is
to be included as a Portfolio Investment shall be determined on a
settlement-date basis (meaning that any investment that has been purchased will
not be treated as a Portfolio Investment until such purchase has settled, and
any Portfolio Investment which has been sold will not be excluded as a Portfolio
Investment until such sale has settled), provided that no such investment shall
be included as a Portfolio Investment to the extent it has not been paid for in
full.


“Pounds Sterling” means the lawful currency of England.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.


“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.


“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).


“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Revolving Commitments of all Lenders at such
time.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 33 -


“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing, an amount equal to (i) the aggregate amount of such Pro-Rata
Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time divided by (iii) the aggregate Revolving
Commitments of all Lenders at such time.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning assigned to it in Section 9.18.


“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.


“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is CAD or GBP, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, and (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period (unless, in each case under
this clause (iii), market practice differs in the relevant market where the LIBO
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).


“Register” has the meaning set forth in Section 9.04.


“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents and advisors of such Person and such Person’s
Affiliates.


“Relevant Asset Coverage Ratio” means, as of any date, the Asset Coverage Ratio
as of the most recent Quarterly Date.


“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 34 -




“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit Exposure
and unused Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders. The Required Lenders of a Class (which shall
include the terms “Required Term Lenders”, “Required Revolving Lenders”,
“Required Dollar Lenders” and “Required Multicurrency Lenders”) means Lenders
having Credit Exposures and unused Commitments of such Class representing more
than 50% of the sum of the total Credit Exposures and unused Commitments of such
Class at such time.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Restricted Acquisition Asset” means any Portfolio Investment (a) that was
acquired by an Obligor in connection with the acquisition of Allied Capital
Corporation or American Capital, Ltd. by the Borrower and (b) the underlying
governing agreements for which (i) prohibit the grant of a Lien thereon or (ii)
require the satisfaction of certain conditions for the grant of a Lien thereon.
Any such Portfolio Investment shall no longer constitute a “Restricted
Acquisition Asset” to the extent that a waiver of, or consent under, any
restriction on a pledge to the Collateral Agent contained in the underlying
governing agreements for such Restricted Acquisition Asset has been obtained or
the applicable conditions required thereunder for a pledge have been satisfied,
in each case, to permit the grant of a Lien on such Restricted Acquisition Asset
in favor of the Collateral Agent pursuant to the Security Documents.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.


“Revaluation Date” shall mean (a) with respect to any Loan denominated in any
Agreed Foreign Currency, each of the following: (i) the date of the Borrowing of
such Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Agreed Foreign Currency, each of the following: (i) the
date on which such Letter of Credit is issued, (ii) the first Business Day of
each calendar month and (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 35 -


thereof; and (c) any additional date as the Administrative Agent may determine
at any time when an Event of Default exists.


“Revolving Commitments” means, collectively, the Dollar Commitments and the
Multicurrency Commitments.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.


“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans and
Dollar LC Exposure, at such time made or incurred under the Dollar Commitments.


“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) or (b).


“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans and
Multicurrency LC Exposure, at such time made or incurred under the Multicurrency
Commitments.
 
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Effective
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons. For
purposes of this definition, “Person” shall include a vessel.


“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 36 -


“SBIC Subsidiary” means any direct or indirect wholly-owned Subsidiary
(including such Subsidiary’s general partner or managing entity to the extent
that the only material asset of such general partner or managing entity is its
equity interest in the SBIC Subsidiary) of the Borrower licensed as a small
business investment company under the Small Business Investment Act of 1958, as
amended (or that has applied for such a license and is actively pursuing the
granting thereof by appropriate proceedings promptly instituted and diligently
conducted), and which is designated by the Borrower (pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent) as an SBIC
Subsidiary.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.


“Scheduled Payment Date” means (a) with respect to any Loans held by
Non-Extending Lenders, the 4th day of each calendar month after March 30, 2023
through and including March 30, 2024 and (b) with respect to any Loans held by
the Extending Lenders, the 4th day of each calendar month after the Commitment
Termination Date through and including the Maturity Date.
 
“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.


“Secured Obligations” has the meaning set forth in the Guarantee and Security
Agreement. The Secured Obligations shall in no event include Excluded Swap
Obligations.


“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, intercreditor agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations. Without limiting the
generality of the foregoing, the term “Security Documents” includes the
Guarantee and Security Agreement Confirmation.


“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.


“Shorter Term Unsecured Indebtedness” means (a) all unsecured indebtedness
issued after the Restatement Effective Date that has a maturity date earlier
than 6 months after the Maturity Date and an initial term of at least three (3)
years at issuance, except to the extent such unsecured indebtedness constitutes
Special Longer




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 37 -


Term Unsecured Indebtedness, and (b) any Excess Special Longer Term Unsecured
Indebtedness.
“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.
“Similar Conversion Rights” means conversion rights that are substantially
consistent with the Conversion Rights (other than quantitative differences or
differences in the maturity, timing, or amounts with respect to such Conversion
Rights), including provision for “Physical Settlement”, “Cash Settlement” and/or
“Combination Settlement” in substantially the same manner as the Conversion
Rights.


“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
described in clauses (a) or (b) of the definition of Indebtedness incurred or
assumed from and after the Restatement Effective Date that (i) matures or comes
due more than six months after the Maturity Date, (ii) is not prepayable,
redeemable or purchasable by the Borrower or any of its Subsidiaries at any time
on or before the date six months after the Maturity Date (except for regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness), (iii) cannot be accelerated in circumstances that would not
constitute an Event of Default, (iv) is accounted for by the Borrower on a fair
value basis pursuant to Financial Accounting Standard No. 159 or by application
of Financial Accounting Standard No. 141(R), and (v) the Borrower elects to
treat as Specified Debt, provided that the Borrower shall not be permitted to
revoke or rescind any such election.


“Specified Debt Payment” means (a) any purchase, redemption, retirement or other
acquisition for value of, (b) any setting apart of any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or (c) any voluntary payment or prepayment of, in each
case, the principal of or interest on, or any other amount owing in respect of,
Specified Debt.


“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 38 -


“Special Longer Term Unsecured Indebtedness” means indebtedness issued after the
Restatement Effective Date that (a) has a maturity date of at least five years
from its date of issue, (b) has terms substantially comparable to market terms
for substantially similar debt of other similarly situated borrowers as
determined by the Borrower in good faith, and (c) is not secured by any assets
of any Obligor; provided, that any incremental issuance of indebtedness under a
prior issuance of Special Longer Term Unsecured Indebtedness shall be considered
Special Longer Term Unsecured Indebtedness so long as the final maturity date
for such incremental indebtedness is after the Maturity Date.


“Special Shorter Term Unsecured Indebtedness” means indebtedness issued after
the Restatement Effective Date that (a) has a maturity date of less than three
years from its date of issue, and (b) is not secured by any assets of any
Obligor.


“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors ) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations or securitizations of financial assets.


“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 39 -


ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Person that constitutes an Investment held by
any Obligor in the ordinary course of business and that is not, under GAAP,
consolidated on the financial statements of the Borrower and its Subsidiaries.
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.


“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor
under the Guarantee and Security Agreement. It is understood and agreed that
Excluded Assets and Pledge LLC shall not be required to be Subsidiary
Guarantors.


“Supported QFC” has the meaning assigned to it in Section 9.18.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedging Agreement that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in Euros.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Term Commitment” means as to each Term Lender, the obligation of such Lender to
make, on and subject to the terms and conditions hereof, a Term Loan to the
Borrower in Dollars pursuant to Section 2.01(c) in an aggregate principal amount
up to but not exceeding the amount set forth opposite the name of such Lender on
Schedule I. The initial amount of each Lender’s Term Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Commitment, as applicable. The aggregate amount of
the Lenders’ Term Commitments as of the Restatement Effective Date is
$733,750,000.


“Term Lender” means each Lender having a Term Commitment or, as the case may be,
an outstanding Term Loan.


“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(c).






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 40 -


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.


“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).


“Unsecured Indebtedness” means any Indebtedness of an Obligor (which may be
Guaranteed by one or more other Obligors) that (a) has no amortization prior to,
and a final maturity date not earlier than, six months after the Maturity Date,
(b) has terms substantially comparable to market terms for substantially similar
debt of other similarly situated borrowers as determined by the Borrower in good
faith and (c) is not secured by any assets of any Obligor.


“USD” refers to lawful money of the United States of America.


“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.


“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.


“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 41 -




“Value” has the meaning assigned to such term in Section 5.13.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans, Letters of Credit and LC Exposure may be classified and
referred to by Class (e.g., a “Term Loan” “or “Revolving Loan”), by Type (e.g.,
an “ABR Loan”) or by Class and Type (e.g., a “Revolving LIBOR Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Term Borrowing” or
“Revolving Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type
(e.g., a “Multicurrency LIBOR Borrowing”). Loans and Borrowings may also be
identified as “Multicurrency” or “Dollar” or otherwise by Currency.


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 42 -


words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. For the
avoidance of doubt, (a) any settlement in respect of a Permitted Conversion
Feature to the extent made through the delivery of common stock does not
constitute a Restricted Payment and (b) a Permitted Conversion Feature (or the
triggering and/or settlement thereof) shall not (i) constitute “amortization”
for purposes of clause (a) of the definition of “Unsecured Indebtedness”, and
any cash payment made by the Borrower in respect thereof shall constitute a
“regularly scheduled payment, prepayment or redemption of principal and
interest” within the meaning of clause (a) of Section 6.12 or (ii) constitute an
event or condition described in clause (h) of Article VII unless the Borrower’s
actions or omissions in respect of such Permitted Conversion Feature (or the
triggering and/or settlement thereof) results in an “Event of Default” as
defined in the applicable Indenture. Any cash payments made in respect of a
Permitted Conversion Feature shall otherwise comply with the terms and
conditions of this Agreement. The parties hereto acknowledge and agree that (i)
this Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the obligations under the Existing Credit Facility as in effect immediately
prior to the Restatement Effective Date, which remain outstanding, and (ii) such
obligations are in all respects continuing (as amended and restated hereby).


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Borrower covenants and agrees with the Lenders that whether or not
the Borrower may at any time adopt Financial Accounting Standard No. 159 (or
successor standard solely as it relates to fair valuing liabilities) or accounts
for liabilities acquired in an acquisition on a fair value basis pursuant to
Financial Accounting Standard No. 141(R) (or successor standard solely as it
relates to fair valuing liabilities), all determinations of compliance with the
terms and conditions of this Agreement shall be made on the basis that the
Borrower has not adopted Financial Accounting Standard No. 159 (or such
successor standard solely as it relates to fair valuing liabilities) or, in the
case of liabilities acquired in an acquisition, Financial Accounting Standard
No. 141(R) (or such successor standard solely as it relates to fair valuing
liabilities); provided that, if the Borrower shall at any time adopt Financial
Accounting Standard No. 159, or if Financial Accounting Standard No. 141(R)
shall apply with respect to any acquired assets or liabilities, for purposes of
calculating




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 43 -


compliance with Section 6.07(a) and Section 6.07(b) after such adoption, or for
any period ending after such adoption, Specified Debt shall be valued as it is
valued under Financial Accounting Standard No. 159 or Financial Accounting
Standard No. 141(R), as applicable.


SECTION 1.05. Currencies; Currency Equivalents; LIBO Rate Notification.
(a)    Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the Restatement Effective Date. Except as provided in Section 2.09(b) and the
last sentence of Section 2.16(a), for purposes of determining (i) whether the
amount of any Borrowing or Letter of Credit under the Multicurrency Commitments,
together with all other Borrowings and Letters of Credit under the Multicurrency
Commitments then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Multicurrency Commitments,
(ii) the aggregate unutilized amount of the Multicurrency Commitments, (iii) the
Revolving Multicurrency Credit Exposure, (iv) the Multicurrency LC Exposure,
(v) the Covered Debt Amount and (vi) the Borrowing Base or the Value of any
Portfolio Investment, the outstanding principal amount of any Borrowing or
Letter of Credit that is denominated in any Foreign Currency or the Value of any
Portfolio Investment that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing, Letter of Credit or the Portfolio Investment, as the case may be,
determined as of the most recent Revaluation Date or, in the case of a Portfolio
Investment, the date of valuation of such Portfolio Investment. Wherever in this
Agreement in connection with a Borrowing, conversion, continuation or prepayment
of a Eurocurrency Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing or Loan is denominated in a Foreign Currency,
such amount shall be the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest 1,000 units of such Foreign Currency).


The Administrative Agent shall determine the Exchange Rate for any Foreign
Currency as of each Revaluation Date to be used for calculating the Dollar
Equivalent amounts of Loans, Letters of Credit and Revolving Credit Exposure
denominated in such Foreign Currency. Such Exchange Rate shall become effective
as of such Revaluation Date and shall be the Exchange Rate employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
pursuant to Section 5.01 or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 44 -


(b)    Special Provisions Relating to Euro. Each obligation hereunder of any
party hereto that is denominated in the National Currency of a state that is not
a Participating Member State on the Restatement Effective Date shall, effective
from the date on which such state becomes a Participating Member State, be
redenominated in Euro in accordance with the legislation of the European Union
applicable to the European Monetary Union; provided that, if and to the extent
that any such legislation provides that any such obligation of any such party
payable within such Participating Member State by crediting an account of the
creditor can be paid by the debtor either in Euros or such National Currency,
such party shall be entitled to pay or repay such amount either in Euros or in
such National Currency. If the basis of accrual of interest or fees expressed in
this Agreement with respect to an Agreed Foreign Currency of any country that
becomes a Participating Member State after the date on which such currency
becomes an Agreed Foreign Currency shall be inconsistent with any convention or
practice in the interbank market for the basis of accrual of interest or fees in
respect of the Euro, such convention or practice shall replace such expressed
basis effective as of and from the date on which such state becomes a
Participating Member State; provided that, with respect to any Borrowing
denominated in such currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor.


Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.


(c)    LIBO Rate Notification. The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”), for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.12(c) of this Agreement,
such




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 45 -


Section 2.12(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.12, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.12(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.


SECTION 1.06. Divisions.


For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.


ARTICLE II
THE CREDITS
SECTION 2.01. The Commitments.


Subject to the terms and conditions set forth herein (including
Section 2.07(f)):


(a)    each Dollar Lender agrees to make Revolving Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Lenders exceeding the Dollar
Commitments, or (iii) the total Covered Debt Amount exceeding the Borrowing Base
then in effect;


(b)    each Multicurrency Lender agrees to make Revolving Loans in Dollars or in
any Agreed Foreign Currency to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Multicurrency Credit Exposure exceeding such Lender’s
Multicurrency Commitment, (ii) the aggregate Revolving Multicurrency Credit
Exposure




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 46 -


of all of the Lenders exceeding the Multicurrency Commitments, or (iii) the
total Covered Debt Amount exceeding the Borrowing Base then in effect; and


(c)    each Term Lender agrees to make a Term Loan to the Borrower on the
Restatement Effective Date in an aggregate principal amount (i) up to but not
exceeding such Term Lender’s Term Commitment and (ii) that will not result in
the total Covered Debt Amount exceeding the Borrowing Base then in effect,
provided that such Term Loans may be effected by book entry to the extent such
Term Loans were extended to the Borrower under the Existing Credit Agreement and
have not been repaid.


Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid with respect to the Term Loans may not be reborrowed. The Term
Commitment of each Term Lender shall automatically terminate upon such Term
Lender fully funding its Term Commitment.


SECTION 2.02. Loans and Borrowings.


(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the same
Class. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.


(b)    Type of Loans. Subject to Section 2.12, (i) each Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each ABR Loan shall be denominated in Dollars and (ii) each Pro-Rata
Borrowing shall be constituted entirely of ABR Loans or of Eurocurrency Loans
denominated in Dollars. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c)    Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR) shall be in
multiples of $1,000,000 or, with respect to any Agreed Foreign Currency, such
smaller minimum amount as may be agreed to by the Administrative Agent; provided
that (i) an ABR Borrowing of a Class may be in an aggregate amount that is equal
to the entire unused balance of the total Commitments of such Class or that is
required to finance the reimbursement of an LC Disbursement of such Class as
contemplated by Section 2.04(f) and (ii) any Pro-Rata Borrowing may be in an
aggregate amount of $1,000,000 or a larger multiple of $1,000,000. Borrowings of
more than one Class, Currency and Type may be outstanding at the same time.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 47 -




(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.


(e)    Restatement Effective Date Adjustments. If, in connection with the
Restatement Effective Date, there is any increase, reduction or change in the
Commitments, on the Restatement Effective Date the Borrower will borrow from
each of the Lenders, and the Lenders will make Loans to the Borrower (in the
case of Eurocurrency Loans, with Interest Period(s) ending on the date(s) of any
then outstanding Interest Period(s) under the Existing Credit Facility), and
(notwithstanding the provisions in this Agreement requiring that borrowings and
prepayments be made ratably in accordance with the principal amounts of the
Loans held by the Lenders) taking into consideration outstanding Revolving
Dollar Credit Exposure, Revolving Multicurrency Credit Exposure and Term
Commitments as of the Restatement Effective Date, the Borrower shall prepay the
Loans held by the Lenders in such amounts as may be necessary, together with any
amounts payable under Section 2.14, so that after giving effect to such Loans
and prepayments, the Loans (and Interest Period(s) of Eurocurrency Loan(s)) of
each Class shall be held by the Lenders pro rata in accordance with the
respective amounts of their Commitments of such Class. Concurrently therewith,
the Lenders shall be deemed to have adjusted their participation interests in
any outstanding Letters of Credit of a Class so that such interests are held
ratably in accordance with their Commitments of such Class as so modified.


SECTION 2.03. Requests for Borrowings.


(a)    Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
not later than 11:00 a.m., London time, three Business Days before the date of
the proposed Borrowing, or (iii) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic mail to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Notwithstanding the other provisions of this
Agreement, in the case of any Revolving Borrowing denominated in Dollars, the
Borrower may request that such Borrowing be split into a Dollar Loan in an
aggregate principal amount equal to the Pro-Rata Dollar Portion and a
Multicurrency Loan in an aggregate amount equal to the Pro-Rata Multicurrency
Portion (any such Borrowing, a “Pro-Rata Borrowing”). Except as expressly set
forth in this Agreement, a Pro-Rata Borrowing shall be treated as being
comprised of two separate Borrowings, a




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 48 -


Dollar Borrowing under the Dollar Commitments and a Multicurrency Borrowing
under the Multicurrency Commitments.


(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:


(i)    whether such Borrowing is to be made under the Term Commitments, Dollar
Commitments, the Multicurrency Commitments or a Pro-Rata Borrowing;


(ii)    in the case of a Revolving Borrowing, if such Borrowing is a Pro-Rata
Borrowing, the Pro-Rata Dollar Portion and the Pro-Rata Multicurrency Portion;
 
(iii)    in the case of a Revolving Borrowing, the aggregate amount and Currency
of the requested Borrowing;


(iv)    the date of such Borrowing, which shall be a Business Day (or, in the
case of the Borrowing of the Term Loans, the Restatement Effective Date);


(v)    in the case of the Term Loans or any Revolving Borrowing denominated in
Dollars, whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(vi)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and


(vii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.


(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.


(d)    Failure to Elect. If no election as to the Class of a Revolving Borrowing
is specified, then the requested Borrowing shall be denominated in Dollars and
shall be a Pro-Rata Borrowing. If no election as to the Currency of a Revolving
Borrowing is specified, then the requested Borrowing shall be denominated in
Dollars. If no election as to the Type of a Borrowing is specified, then the
requested Borrowing shall be a Eurocurrency Borrowing having an Interest Period
of one month and, if an Agreed Foreign Currency has been specified, the
requested Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed
Foreign Currency and having an Interest Period




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 49 -


of one month. If a Eurocurrency Borrowing is requested but no Interest Period is
specified, (i) if the Currency specified for such Borrowing is Dollars (or if no
Currency has been so specified), the requested Borrowing shall be a Eurocurrency
Borrowing denominated in Dollars having an Interest Period of one month’s
duration, and (ii) if the Currency specified for such Borrowing is an Agreed
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.


SECTION 2.04. Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request any
Issuing Bank to issue, at any time and from time to time during the Availability
Period, Letters of Credit denominated in Dollars or in any Agreed Foreign
Currency for its own account or the account of its designee (provided the
Obligors shall remain primarily liable to the Lenders hereunder for payment and
reimbursement of all amounts payable in respect of such Letter of Credit
hereunder) in such form as is acceptable to such Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments or the Dollar
Commitments, as applicable, up to the aggregate amount then available to be
drawn thereunder. Without limiting any rights of an Issuing Bank under this
Section 2.04, no Issuing Bank shall be obligated to issue, amend, renew or
extend any Letter of Credit denominated in any Foreign Currency if at the time
of such issuance, such Issuing Bank, in its capacity as a Lender, would not be
required to make Loans in such Foreign Currency hereunder.


(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by such Issuing Bank) to any Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount, Class and Currency
of such Letter of Credit, stating that such Letter of Credit is to be issued
under the Multicurrency Commitments or Dollar Commitments, as applicable, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. The
Administrative Agent will promptly notify the Lenders following the issuance of
any Letter of Credit. If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 50 -


Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.


(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Banks (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to paragraph (e) of this Section) shall not exceed $300,000,000,
(ii) the aggregate LC Exposure of the applicable Issuing Bank requested to issue
such Letter of Credit (determined for these purposes without giving effect to
the participations therein of the Lenders pursuant to paragraph (e) of this
Section) shall not exceed the amount set forth opposite the name of such Issuing
Bank in Schedule IX hereto, (iii) the total Revolving Multicurrency Credit
Exposures shall not exceed the aggregate Multicurrency Commitments and the total
Revolving Dollar Credit Exposure shall not exceed the aggregate Dollar
Commitments, and (iv) the total Covered Debt Amount shall not exceed the
Borrowing Base then in effect.


(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided further, that in no event shall a Letter of Credit which
expires after the Commitment Termination Date be renewed and no Letter of Credit
shall have an expiry date after the Maturity Date.


(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by an Issuing Bank, and
without any further action on the part of the Issuing Banks or the Lenders, (i)
in the case of a Multicurrency Issuing Bank, such Multicurrency Issuing Bank
hereby grants to each Multicurrency Lender, and each Multicurrency Lender hereby
acquires from such Multicurrency Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Multicurrency Percentage of the
aggregate amount available to be drawn under such Letter of Credit and (ii) in
the case of a Dollar Issuing Bank, such Dollar Issuing Bank hereby grants to
each Dollar Lender, and each Dollar Lender hereby acquires from such Dollar
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Dollar Percentage of the aggregate amount available to be drawn under
such Letter of Credit. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the applicable Class of Commitments, provided that no Lender
shall be required to purchase a




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 51 -


participation in a Letter of Credit pursuant to this Section 2.04(e) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing at the time such Letter of Credit was issued and (y) the
Administrative Agent shall have so notified such Issuing Bank in writing at
least two Business Days prior to the requested date of issuance of such Letter
of Credit and shall not have subsequently determined that the circumstances
giving rise to such conditions not being satisfied no longer exist. Unless an
Issuing Bank has received written notice from any Lender, the Administrative
Agent or the Borrower, at least two Business Days prior to the requested date of
issuance of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.02 shall not then be satisfied, then, subject
to the terms and conditions hereof, such Issuing Bank shall be entitled to
assume all such conditions are satisfied.


In consideration and in furtherance of the foregoing, (x) each Multicurrency
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Multicurrency Issuing Bank, such Lender’s Applicable
Multicurrency Percentage of each LC Disbursement made by each such Multicurrency
Issuing Bank and (y) each Dollar Issuing Bank hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for account of each
Dollar Issuing Bank, such Lender’s Applicable Dollar Percentage of each
LC Disbursement made by each such Dollar Issuing Bank, in each case, in respect
of Letters of Credit promptly upon the request of each such Issuing Bank at any
time from the time of such LC Disbursement until such LC Disbursement is
reimbursed by the Borrower or at any time after any reimbursement payment is
required to be refunded to the Borrower for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that the Lenders have made payments pursuant to this
paragraph to reimburse an Issuing Bank, then to such Lenders and such Issuing
Banks as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.


(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 52 -


$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing of either Class (or a Pro-Rata Borrowing) in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing.


If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each affected Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Multicurrency Percentage or Applicable Dollar Percentage thereof.


(g)    Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.


Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Banks or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by any Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:


(i)    the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 53 -


on their face to be in substantial compliance with the terms of such Letter of
Credit;


(ii)    the Issuing Banks shall have the right, in their sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and


(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).


(h)    Disbursement Procedures. Each Issuing Bank shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Each Issuing Bank shall
promptly after such examination notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Bank and the
applicable Lenders with respect to any such LC Disbursement.


(i)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse an Issuing Bank shall be for account of such Lender to the
extent of such payment.


(j)    Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. In addition, if any
Issuing Bank, in its capacity as a Lender, assigns all of its Loans and
Commitments in accordance with the terms of this Agreement, such Issuing Bank
may, with the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed; provided that no consent of the Borrower shall
be required if an Event of Default has occurred and is continuing), resign as an
Issuing Bank hereunder upon not less than three Business Days prior written
notice to the Administrative Agent and the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 54 -


Borrower. The Administrative Agent shall notify the Lenders of any such
replacement or resignation of an Issuing Bank. At the time any such replacement
or resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for account of the replaced or retiring Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank”
and/or “Issuing Banks” shall be deemed to refer to such successor or successors
(and the other current Issuing Banks, if applicable) or to any previous Issuing
Bank, or to such successor or successors (and all other current Issuing Banks)
and all previous Issuing Banks, as the context shall require. After the
replacement or resignation of an Issuing Bank hereunder, the replaced or
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement or resignation, but
shall not be required to issue additional Letters of Credit.


(k)    Cash Collateralization. If the Borrower shall be required to provide
cover for LC Exposure of a Class pursuant to Section 2.08(a), Section 2.09(c),
Section 2.09(d) or the last paragraph of Article VII, the Borrower shall
immediately deposit into a segregated collateral account or accounts (herein,
collectively, the “Letter of Credit Collateral Account”) in the name and under
the dominion and control of the Administrative Agent, Cash denominated in the
Currency of the Letter of Credit under which such LC Exposure arises in an
amount equal to the amount required under Section 2.08(a), Section 2.09(c),
Section 2.09(d) or the last paragraph of Article VII, as applicable. Such
deposit shall be held by the Administrative Agent as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the Secured Obligations, and for these purposes the Borrower hereby grants a
security interest to the Administrative Agent for the benefit of the Lenders in
the Letter of Credit Collateral Account and in any financial assets (as defined
in the Uniform Commercial Code) or other property held therein.


(l)    Restatement Effective Date. Notwithstanding anything to the contrary
contained herein, it is acknowledged and agreed that, on and after the
Restatement Effective Date, (i) each Letter of Credit issued under the
Multicurrency Commitments and outstanding immediately prior to the Restatement
Effective Date (each such Letter of Credit, a “Converting Letter of Credit”)
shall be deemed to be issued under the Multicurrency Commitments or, in the case
of any Converting Letter of Credit issued by Truist Bank, the Dollar Commitments
and (ii) the interests and participations of the Multicurrency Lenders in the
Converting Letters of Credit shall automatically terminate and such interests
and participations in the Converting Letters of Credit shall without further
action be reallocated to the Multicurrency Lenders or Dollar Lenders, as
applicable, such that the interests and participations in the Converting Letters
of Credit (other than those issued by Truist Bank) shall be held ratably by the
Multicurrency Lenders in accordance with their respective Multicurrency
Commitments and the interests and participations in the Converting Letters of
Credit issued by Truist Bank shall




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 55 -


be held ratably by the Dollar Lenders in accordance with their respective Dollar
Commitments.


SECTION 2.05. Funding of Borrowings.


(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.


(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.


SECTION 2.06. Interest Elections.


(a)    Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section; provided, however, that (i) a Borrowing of a Class may
only be continued or converted into a Borrowing of the same Class, (ii) a
Borrowing denominated in one Currency may




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 56 -


not be continued as, or converted to, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Revolving Multicurrency
Credit Exposures would exceed the aggregate Multicurrency Commitments, and
(iv) a Eurocurrency Borrowing denominated in a Foreign Currency may not be
converted to a Borrowing of a different Type. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders of the
respective Class holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.


(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly (but no
later than the close of business on the date of such request) by hand delivery,
telecopy or electronic communication to the Administrative Agent of a written
Interest Election Request signed by the Borrower.


(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:


(i)    the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and


(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).


(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 57 -




(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.


SECTION 2.07. Termination, Reduction or Increase of the Commitments.


(a)    Scheduled Termination. Unless previously terminated (including as set
forth in Section 2.07(f) below), the Revolving Commitments of each Class shall
terminate on the Commitment Termination Date.


(b)    Voluntary Termination or Reduction. The Borrower may at any time without
premium or penalty terminate, or from time to time reduce, the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is $25,000,000 (or, if less, the entire remaining amount of the Commitments of
any Class) or a larger multiple of $5,000,000 in excess thereof (or the entire
amount of the Commitments of such Class) and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.09, the total
Revolving Credit Exposures of either Class would exceed the total Commitments of
such Class.


(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.


(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 58 -


shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.


(e)    Increase of the Commitments.


(i)    Requests for Increase by Borrower. The Borrower shall have the right, at
any time after the Restatement Effective Date but prior to the Commitment
Termination Date, to propose that the Commitments of a Class hereunder be
increased (each such proposed increase being a “Commitment Increase”) by notice
to the Administrative Agent, specifying each existing Lender (each an
“Increasing Lender”) and/or each additional lender (each an “Assuming Lender”)
that shall have agreed to an additional Commitment and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days (or such lesser period as the
Administrative Agent may reasonably agree) after delivery of such notice and 30
days prior to the Commitment Termination Date; provided that:


(A)    each increase shall be in a minimum amount of at least $25,000,000 or a
larger multiple of $5,000,000 in excess thereof (or such lesser amount as the
Administrative Agent may reasonably agree);


(B)    the aggregate amount of all Commitment Increases shall not exceed
$1,802,500,000;


(C)    no Non-Extending Lender may participate in any Commitment Increase under
the Commitments of the same Class unless in connection therewith, it shall have
agreed to become an “Extending Lender” hereunder;


(D)    in the case of a Commitment Increase under the Revolving Commitments,
each Assuming Lender shall be consented to by the Administrative Agent and the
Issuing Banks;


(E)    no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and


(F)    the representations and warranties contained in this Agreement shall be
true and correct in all material respects (or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections
2.01, 2.02 and 2.04 through 2.09 of the Guarantee and Security Agreement, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 59 -


specific date, as of such specific date). No Lender shall be obligated to
provide any increased Commitment.


(ii)    Effectiveness of Commitment Increase by Borrower. The Assuming Lender,
if any, shall become a Lender hereunder as of such Commitment Increase Date and
the Commitment of the respective Class of any Increasing Lender and such
Assuming Lender shall be increased as of such Commitment Increase Date; provided
that:


(x)    the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied;


(y)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent; and


(z)    in the case of a Commitment Increase under the Term Commitments, each
Assuming Lender and Increasing Lender shall on such Commitment Increase Date
make available their respective Term Loans to the Borrower pursuant to
procedures reasonably established by the Administrative Agent.


(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by an Assuming Lender or an Increasing Lender
and, if applicable, upon the making of any additional Term Loans pursuant to
clause (ii)(z), together with the certificate referred to in clause (ii)(x)
above, the Administrative Agent shall, if such agreement has been completed,
(x) accept such agreement, (y) record the information contained therein, and if
applicable, the additional Term Loans, in the Register and (z) give prompt
notice thereof to the Borrower.


(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Loans of
such Class




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 60 -


hereunder in an amount equal to such prepayment (in the case of Eurocurrency
Loans, with LIBO Rates equal to the outstanding LIBO Rate and with Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s)
provided that for any outstanding Interest Period of less than 1-month, the LIBO
Rate will be equal to 1-month LIBOR), as applicable (as modified hereby);
provided that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and (C)
pay to the Lenders of such Class the amounts, if any, payable under Section 2.14
as a result of any such prepayment. Concurrently therewith, the Lenders of such
Class shall be deemed to have adjusted their participation interests in any
outstanding Letters of Credit of such Class so that such interests are held
ratably in accordance with their Commitments of such Class as so increased.


(f)    Mandatory Termination of Commitments of Non-Extending Lenders. Unless
previously terminated, the Revolving Commitments of each Non-Extending Lender
shall terminate on March 30, 2023. In connection with the foregoing, each Lender
(other than any Non-Extending Lender), hereby agrees that it shall not be
entitled to any pro-rata reduction in its Commitments of the same Class
notwithstanding Section 2.16(c) or other provision hereof to the contrary.


SECTION 2.08. Repayment of Loans; Evidence of Debt.


(a)    Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the applicable Lenders the outstanding
principal amount of each Class of the Loans on the Maturity Date.


In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirements of Section 2.04(d)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.


(b)    Manner of Payment. Subject to Section 2.09(d), prior to any repayment or
prepayment of any Borrowings hereunder, the Borrower shall select the Borrowing
or Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 11:00 a.m., New York
City time, three Business Days before the scheduled date of such repayment;
provided that, each repayment of Borrowings within a Class shall be applied to
repay any




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 61 -


outstanding ABR Borrowings of such Class before any other Borrowings of such
Class. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings pro rata between any outstanding Dollar ABR
Borrowings and outstanding Multicurrency ABR Borrowings, second, if no Class is
specified, to any Pro-Rata Borrowings in the order of the remaining duration of
their respective Interest Periods (the Pro-Rata Borrowing with the shortest
remaining Interest Period to be repaid first) and, third, within each Class, to
any remaining Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Pro-Rata Borrowing shall be
applied ratably between the Dollar Loans and Multicurrency Loans included in
such Pro-Rata Borrowing. Each payment of a Borrowing of a Class shall be applied
ratably to the Loans of such Class included in such Borrowing.


(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.


(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.


(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.


(f)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note (or, in the case of any Lender having Commitments
of different Classes, by separate promissory notes in respect of each Class of
Commitments). In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 62 -




SECTION 2.09. Prepayment of Loans.


(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty except for payments under Section 2.14, subject to the requirements
of this Section.


(b)    Mandatory Prepayments due to Changes in Exchange Rates.
(i)    Determination of Amount Outstanding. On each Revaluation Date, the
Administrative Agent shall determine the aggregate Revolving Multicurrency
Credit Exposure. For the purpose of this determination, the outstanding
principal amount of any Loan or LC Exposure that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan or LC Exposure, determined as of such Revaluation
Date. Upon making such determination, the Administrative Agent shall promptly
notify the Multicurrency Lenders and the Borrower thereof.


(ii)    Prepayment. If, on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure minus the Multicurrency LC Exposure
fully cash collateralized pursuant to Section 2.04(k) on such date exceeds 105%
of the aggregate amount of the Multicurrency Commitments as then in effect, the
Borrower shall prepay the Multicurrency Loans (and/or provide cover for
Multicurrency LC Exposure as specified in Section 2.04(k)) within 15 Business
Days following such date of determination in such amounts as shall be necessary
so that after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.


Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for Multicurrency
LC Exposure.


(c)    Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
at any time any Borrowing Base Deficiency shall exist, the Borrower shall prepay
the Loans (or provide cover for Letters of Credit as contemplated by
Section 2.04(k)), or either (y) if the aggregate Credit Exposure (to the extent
not cash collateralized as contemplated by Section 2.04(k)) is greater than
zero, in addition to prepaying the Loans (and providing cover for Letters of
Credit) pursuant to the immediately succeeding proviso, reduce Other Secured
Indebtedness and, only if such reduction of Other Secured Indebtedness is
insufficient to cure any Borrowing Base Deficiency, Permitted Indebtedness
(other than Other Secured Indebtedness), Special Longer Term Unsecured
Indebtedness, Shorter Term Unsecured Indebtedness, Special Shorter Term
Unsecured Indebtedness, or Indebtedness incurred pursuant to Section 6.01(g) (in
each case, to the extent included in the Covered Debt Amount), or (z) if the
aggregate Credit Exposure (to the extent not cash collateralized as contemplated
by




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 63 -


Section 2.04(k)) is not greater than zero, reduce Permitted Indebtedness,
Special Longer Term Unsecured Indebtedness, Shorter Term Unsecured Indebtedness,
Special Shorter Term Unsecured Indebtedness, or Indebtedness incurred pursuant
to Section 6.01(g) (in each case, to the extent included in the Covered Debt
Amount), in such amounts as shall be necessary so that such Borrowing Base
Deficiency is immediately cured, provided that (i) in the case of clause (y),
the aggregate amount of such prepayment of Loans (and cover for Letters of
Credit) shall be at least equal to the Revolving Credit Exposure’s ratable share
of the aggregate prepayment and reduction of Other Secured Indebtedness, other
Permitted Indebtedness, Special Longer Term Unsecured Indebtedness, Shorter Term
Unsecured Indebtedness, Special Shorter Term Unsecured Indebtedness, and
Indebtedness incurred pursuant to Section 6.01(g) and (ii) if, within five
Business Days after delivery of a Borrowing Base Certificate demonstrating such
Borrowing Base Deficiency (and/or at such other times as the Borrower has
knowledge of such Borrowing Base Deficiency), the Borrower shall present the
Administrative Agent with a reasonably feasible plan to enable such Borrowing
Base Deficiency to be cured within 30 Business Days (which 30-Business Day
period shall include the five Business Days permitted for delivery of such
plan), then such prepayment or reduction shall not be required to be effected
immediately but may be effected in accordance with such plan (with such
modifications as the Borrower may reasonably determine), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period, provided,
solely to the extent such Borrowing Base Deficiency is due to a failure to
satisfy the requirements of Section 5.13(h) as a consequence of a change in
either (x) the ratio of the Gross Borrowing Base to the Senior Debt Amount or
(y) the Relevant Asset Coverage Ratio from one quarterly period to the next,
such 30-Business Day Period shall be extended to a 45-Business Day period solely
with respect to compliance with Section 5.13(h).
(d)    Scheduled Payments. (i) On each Scheduled Payment Date on or prior to the
Commitment Termination Date, the Borrower shall prepay the Loans of the
Non-Extending Lenders in an aggregate amount equal to 1/12 of the aggregate
outstanding amount of such Loans for each Class and Currency of such Loans,
based on the outstanding principal amount of such Loans as of March 30, 2023. In
connection with any repayment, pursuant to this clause (d)(i), of the Loans held
by the Non-Extending Lenders, each other Lender hereby agrees that, so long as
its Loans are not otherwise due and payable hereunder, it shall not be entitled
to any pro-rata repayment of its Loans of the same Class notwithstanding Section
2.16(c) or any other provision hereof to the contrary. In addition, if any LC
Exposure exists at the time of such repayment to the Non-Extending Lenders:


(1)    an amount equal to 1/12 of such LC Exposure held by the applicable
Non-Extending Lenders shall be reallocated among the other Lenders with
Commitments of the same Class as such LC Exposure in accordance with their
respective Applicable Multicurrency Percentages or Applicable Dollar
Percentages, as applicable, but only to the extent (x) the sum of all Revolving
Credit Exposures of a Class does not exceed the total of all Extending Lenders’
Commitments of such Class, (y) no Lender’s Revolving Credit Exposure of a




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 64 -


Class will exceed such Lender’s Commitment of such Class, and (z) the conditions
set forth in Section 4.02 are satisfied at such time; and
(2)    if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall on the day of such prepayment to the
applicable Non-Extending Lenders also prepay Loans in accordance with Section
2.09(a) in an amount such that after giving effect thereto, an amount equal to
1/12 of the LC Exposure of the applicable Non-Extending Lenders could be
reallocated in accordance with clause (1) above (whereupon such LC Exposure
shall be so reallocated regardless of whether the conditions set forth in
Section 4.02 are satisfied at such time).
(ii)    On each Scheduled Payment Date after the Commitment Termination Date,
the Borrower shall prepay the Loans (and provide cash collateral for Letters of
Credit as contemplated by Section 2.04(k)) in an aggregate amount equal to 1/12
of the aggregate outstanding amount of Loans, and 1/12 of the face amount of
Letters of Credit, for each Class and Currency of Loans (including, for the
avoidance of doubt, the Term Loans) and Letters of Credit outstanding, based on
the outstanding Loans and Letters of Credit as of the Commitment Termination
Date. Following the Commitment Termination Date, any other optional or mandatory
prepayment of Loans (or cash collateralization or expiration of outstanding
Letters of Credit) will reduce in direct order the amount of any subsequent
repayment of Loans or cash collateralization of Letters of Credit required to be
made pursuant to this clause (d)(ii).


(e)    Payments Following the Commitment Termination Date. Notwithstanding any
provision to the contrary in Section 2.08 or this Section 2.09, following the
Commitment Termination Date:


(i) no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans of the other Class or, to the
extent no Loans of the other Class are outstanding, provides cash collateral as
contemplated by Section 2.04(k) for outstanding Letters of Credit of such Class,
which prepayment (and cash collateral) shall be made on a pro-rata basis between
each outstanding Class of Credit Exposure; and


(ii) any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and cash collateralize outstanding Letters of
Credit on a pro-rata basis between each outstanding Class of Credit Exposure.


(f)    Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time or, in the case of a Borrowing denominated
in a Foreign Currency, 11:00 a.m., London time, three Business Days before the
date of prepayment or




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 65 -


(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments of a Class as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the affected Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment or
scheduled payment. Each prepayment of a Borrowing of a Class shall be applied
ratably to the Loans of such Class included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11 and shall be made in the manner specified in Section 2.08(b).


(g)    Special Mandatory Repayment to Non-Extending Lenders. On March 30, 2024
(or, so long as no Default or Event of Default has occurred and is continuing,
on such earlier date on or after March 30, 2023 as the Borrower may elect by
written notice in accordance with Section 2.09(f)), the Borrower shall repay all
of the Loans of the Non-Extending Lenders and, in connection therewith, each
other Lender hereby agrees that, so long as its Loans of the same Class are not
otherwise due and payable hereunder, it shall not be entitled to any pro-rata
repayment of its Loans of the same Class notwithstanding Section 2.16(c) or any
other provision hereof to the contrary. If any LC Exposure exists at the time of
such repayment to the Non-Extending Lenders:


(1)    all of such LC Exposure held by the Non-Extending Lenders shall be
reallocated among the remaining Lenders with Commitments of the same Class as
the Non-Extending Lenders in accordance with their respective Applicable
Multicurrency Percentages or Applicable Dollar Percentages, as applicable, but
only to the extent (x) the sum of all Revolving Credit Exposures of any Class of
the Extending Lenders does not exceed the total of all Extending Lenders’
Commitments of such Class, (y) no Extending Lender’s Revolving Credit Exposure
of a Class will exceed such Lender’s Commitment of such Class, and (z) the
conditions set forth in Section 4.02 are satisfied at such time; and
(2)    if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall on the day of such prepayment to the
Non-Extending Lenders also prepay Loans in accordance with Section 2.09(a) in an
amount such that after giving effect thereto, all LC Exposure of the
Non-Extending Lenders could be reallocated in accordance with clause (1) above
(whereupon such LC Exposure shall be so reallocated regardless of whether the
conditions set forth in Section 4.02 are satisfied at such time).




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 66 -


Upon termination of any Non-Extending Lenders’ Revolving Commitments pursuant to
Section 2.07(f) and the reallocation of such Non-Extending Lenders’ LC Exposure
and repayment of each such Non-Extending Lender’s Revolving Loans and all other
amounts then due and payable to such Non-Extending Lenders in accordance with
clause (g) of this Section 2.09, such Non-Extending Lenders shall cease being
party to this Agreement in their capacity as “Revolving Lenders” but shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03
with respect to facts and circumstances occurring prior to such date.


SECTION 2.10. Fees.


(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Margin on the daily unused amount of the Dollar Commitment and
Multicurrency Commitment, as applicable, of such Lender during the period from
and including the Restatement Effective Date to but excluding the earlier of the
date such Commitment terminates and the Commitment Termination Date. Accrued
commitment fees shall be payable within one Business Day after each Quarterly
Date and on the earlier of the date the Commitments of the respective Class
terminate and the Commitment Termination Date, commencing on the first such date
to occur after the Restatement Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, (i) the daily unused amount of the
applicable Commitment shall be determined as of the end of each day and (ii) the
Commitment of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Loans and LC Exposure of such Class of such Lender.


(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Lender’s Commitment of the applicable Class terminates and
the date on which such Lender ceases to have any LC Exposure of such Class, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.25% per annum on the daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) applicable to Letters of
Credit issued by such Issuing Bank during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including each




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 67 -


Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Restatement
Effective Date; provided that, all such fees with respect to the Letters of
Credit shall be payable on the date on which the Commitments of the applicable
Class terminate (the “termination date”), the Borrower shall pay any such fees
that have accrued and that are unpaid on the termination date and, in the event
any Letters of Credit shall be outstanding that have expiration dates after the
termination date, the Borrower shall prepay on the termination date the full
amount of the participation and fronting fees that will accrue on such Letters
of Credit subsequent to the termination date through but not including the date
such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Lenders agree not later than the date two Business Days after
the date upon which the last such Letter of Credit shall expire or be terminated
to rebate to the Borrower the excess, if any, of the aggregate participation and
fronting fees that have been prepaid by the Borrower over the amount of such
fees that ultimately accrue through the date of such expiration or termination).
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).


(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times as set forth in the Administrative Agent Fee Letter dated March 6,
2018 between the Borrower and the Administrative Agent.


(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the Issuing Banks, in the case of fees payable to them) for distribution, in
the case of facility fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances absent
obvious error.


SECTION 2.11. Interest.


(a)    ABR Loans. The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.


(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.


(c)    Default Interest. Notwithstanding the foregoing clauses (a) and (b), if
any principal of or interest on any Loan or any fee or other amount payable by
the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 68 -


of any Loan, 2% plus the rate otherwise applicable to such Loan as provided
above or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.


(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.


(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
interest on all Loans denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.


SECTION 2.12. Market Disruption and Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then for
purposes of determining the LIBO Rate for such Eurocurrency Borrowing, (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate, (ii) if such Borrowing shall be
requested in any Foreign Currency (other than CAD) then either, at the
Borrower’s election, (A) any Borrowing Request that requests a Eurocurrency
Borrowing denominated in the affected Currency shall be deemed ineffective or
(B) the LIBO Rate for such Eurocurrency Borrowing shall be equal to the weighted
average of the cost to each Lender to fund its pro rata share of such
Eurocurrency Borrowing (from whatever source and using whatever methodologies as
such Lender may select in its reasonable discretion) (with respect to a Lender,
the “COF Rate” and with respect to the weighted average of the COF Rate
applicable to each Lender for any Borrowing, the “Average COF Rate” ) and (iii)
if such Borrowing shall be requested in CAD, then the LIBO Rate shall be equal
to the Canadian Prime Rate.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 69 -


(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of a Class (the Currency of such Borrowing herein called the “Affected
Currency”):


(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the Affected Currency or for the applicable Interest
Period; or


(ii)    the Administrative Agent is advised by the Required Lenders of such
Class or, in the case of a Pro-Rata Borrowing, the Required Lenders, that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or the continuation of any Borrowing of such Class as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing from such Class denominated
in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if the
Affected Currency is a Foreign Currency, then either, at the Borrower’s
election, (A), any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective, (B) the LIBO Rate for
such Eurocurrency Borrowing (other than for any such Eurocurrency Borrowing
denominated in CAD) shall be the Average COF Rate or (C) the LIBO Rate for any
such Eurocurrency Borrowing denominated in CAD shall be at the Canadian Prime
Rate; provided that, if the circumstances giving rise to such notice affect only
one Type of Borrowings, then the other Type of Borrowings shall be permitted.


(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 70 -


prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders of each Class stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (c) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.12(c), only to the extent the LIBOR Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.


SECTION 2.13. Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or


(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense, affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost (other than
costs which are Indemnified Taxes or Excluded Taxes) to such Lenders of making,
continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Indemnified Taxes or Excluded Taxes) to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 71 -




(b)    Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), by an
amount deemed to be material by such Lender or such Issuing Bank, then from time
to time the Borrower will pay to such Lender or such Issuing Bank, as the case
may be, in Dollars, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.


(c)    Certificates from Lenders. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six‑month period referred to above shall be extended to
include the period of retroactive effect thereof.


SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (including, in connection with any Commitment
Increase Date, and regardless of whether such notice is permitted to be
revocable under Section 2.09(f) and is revoked in




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 72 -


accordance herewith), or (d) the assignment as a result of a request by the
Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than on the
last day of an Interest Period therefor, then, in any such event, the Borrower
shall compensate each affected Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of


(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan denominated in the Currency of such Loan for
the period from the date of such payment, conversion, failure or assignment to
the last day of the then current Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over


(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in such Currency from other
banks in the eurocurrency market at the commencement of such period.


Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


SECTION 2.15. Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 73 -


(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.


(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank for, and within 30
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.


In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.


Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 74 -


Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:


(i)    duly completed copies of Internal Revenue Service Form W-8BEN or any
successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,


(ii)    duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor form)
certifying that the Foreign Lender is not a United States Person, or


(iv)    any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.


In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time. Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).


(f)    United States Lenders. Each Lender and each Issuing Bank that is not a
Foreign Lender shall deliver to the Borrower (with a copy to the Administrative
Agent), prior to the date on which such Issuing Bank or Lender becomes a party
to this Agreement, upon the expiration or invalidity of any forms previously
delivered and at times reasonably requested by the Borrower, duly completed
copies of Internal Revenue Service Form W-9 or any successor form, provided it
is legally able to do so at the time.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 75 -


(g)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


(h)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
any Issuing Bank determines, in its sole discretion, that it has received a
refund or credit (in lieu of such refund) of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, any Lender or any
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, any
Lender or any Issuing Bank, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, any Lender or any Issuing
Bank in the event the Administrative Agent, any Lender or any Issuing Bank is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the
Administrative Agent, any Lender or any Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (h) the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent, such Lender or such Issuing Bank would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This subsection shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns or its books or records (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.


SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 76 -




(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to an Issuing Bank as expressly provided herein and
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All amounts owing under this Agreement (including commitment
fees, payments required under Section 2.13, and payments required under
Section 2.14 relating to any Loan denominated in Dollars, but not including
principal of, and interest on, any Loan denominated in any Foreign Currency or
payments relating to any such Loan required under Section 2.14 or any
reimbursement or cash collateralization of any LC Exposure denominated in any
Foreign Currency, which are payable in such Foreign Currency) or under any other
Loan Document (except to the extent otherwise provided therein) are payable in
Dollars. Notwithstanding the foregoing, if the Borrower shall fail to pay any
principal of any Loan when due (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), the unpaid portion of such Loan shall, if
such Loan is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand; and if the
Borrower shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.


(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 77 -


principal and unreimbursed LC Disbursements of such Class then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements of such Class then due to such
parties.


(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, and
each termination or reduction of the amount of the Commitments of a Class under
Section 2.07 shall be applied to the respective Commitments of the Lenders of
such Class, pro rata according to the amounts of their respective Commitments of
such Class; (ii) each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment of commitment fee under
Section 2.10 shall be made for account of the Lenders pro rata according to the
average daily unused amounts of their respective Commitments; (iv) each payment
or prepayment of principal of Loans of a Class by the Borrower shall be made for
account of the Lenders of such Class pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them; and (v) each
payment of interest on Loans of a Class by the Borrower shall be made for
account of the Lenders of such Class pro rata in accordance with the amounts of
interest on such Loans then due and payable to such Lenders.


(d)    Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements of such Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon of such Class then due than the
proportion received by any other Lender of such Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set‑off and counterclaim with




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 78 -


respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.


(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.


(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e),
2.05(b) or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.


SECTION 2.17. Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)    commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender;


(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or the Required Lenders of
a Class have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders (or all Lenders
of a Class) or each affected Lender, including as set forth in Section
9.02(b)(i), (ii), (iii), (iv) or (v), shall require the consent of such
Defaulting Lender;


(c)    if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:


(i)    all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders holding Commitments of the same Class as such




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 79 -


Defaulting Lender in accordance with their respective Applicable Multicurrency
Percentages or Applicable Dollar Percentages but only to the extent (x) in the
case of a Defaulting Lender that holds Commitments of a particular Class, the
sum of all non-Defaulting Lenders’ Revolving Credit Exposures of such Class plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments of such Class, (y) no non-Defaulting
Lender’s Revolving Credit Exposure of the applicable Class will exceed such
Lender’s Commitment of such Class, and (z) the conditions set forth in Section
4.02 are satisfied at such time;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;


(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)    if the LC Exposure of the non-Defaulting Lenders of a Class is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Multicurrency Percentages or
Applicable Dollar Percentages; and


(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the applicable Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and


(d)    so long as any Lender is a Defaulting Lender, an Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders of the applicable Class and/or cash collateral will
be provided by the Borrower in accordance with Section 2.17(c), and
participating interests in any such




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 80 -


newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders of such Class in a manner consistent with Section
2.17(c)(i) (and Defaulting Lenders shall not participate therein).


In the event that the Administrative Agent, the Borrower and the Issuing Banks
(with respect to the Issuing Banks, only to the extent that such Issuing Bank
acts in such capacity under the same Class of Commitments held by a Defaulting
Lender) each agree that such Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Borrower
shall no longer be required to cash collateralize any portion of such Lender’s
LC Exposure cash collateralized pursuant to Section 2.17(c)(ii) above and the LC
Exposure of the Lenders of the affected Class shall be readjusted to reflect the
inclusion of such Lender’s Commitment of such Class and on such date such Lender
shall purchase at par such of the Loans of the other Lenders of such Class as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Multicurrency
Percentage or Applicable Dollar Percentage.


Subject to Section 9.15 no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.




SECTION 2.18. Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender or is a
non-consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 81 -


assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


(c)    Defaulting Lender. If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Banks to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.


SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 82 -


duly executed and delivered by the Borrower and constitutes, and each of the
other Loan Documents when executed and delivered will constitute, a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by‑laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors.


SECTION 3.04. Financial Condition; No Material Adverse Change.


(a)    Financial Statements. The Borrower has heretofore delivered the audited
consolidated balance sheet and statements of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries as of and for the fiscal
year ended December 31, 2019, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the consolidated financial position and results of operations and cash flows of
the Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP applied on a consistent basis, subject to, in the case of
such interim statements, year-end audit adjustments and the absence of
footnotes. None of the Borrower or any of its Subsidiaries had as of December
31, 2019 any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments not reflected in the financial statements referred to
above.


(b)    No Material Adverse Change. Since December 31, 2019, there has not been
any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower and its Subsidiaries taken as a whole (excluding in any case a decline
in the net asset value of the Borrower or a change in general market conditions
or values of the Portfolio Investments of the Borrower or any of its
Subsidiaries), or (ii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 83 -




SECTION 3.05. Litigation.


(a)    Actions, Suits and Proceedings. There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions (except, in each case, as disclosed to the Lenders
and the Administrative Agent prior to the Restatement Effective Date).


SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. None of the Obligors is subject
to any contract or other arrangement, the performance of which by them could
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.07. Sanctions and Anti-Corruption Laws. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and investment advisors with Anti-Corruption Laws and applicable
Sanctions in all material respects, and the Borrower, its Subsidiaries and to
the knowledge of the Borrower, their respective employees, officers, directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower, any director, officer, manager or agent of the
Borrower or any Subsidiary is the subject of any Sanctions.


SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 84 -


SECTION 3.10. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Borrower to the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, other forward looking information relating to third parties and
information of a general economic or general industry nature, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.


SECTION 3.11. Investment Company Act; Margin Regulations.


(a)    Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC.


(b)    Compliance with Investment Company Act. The business and other activities
of the Borrower and its Subsidiaries, including the making of the Loans
hereunder, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the Transactions contemplated by the Loan Documents do
not result in a violation or breach in any material respect of the provisions of
the Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case, that are applicable
to the Borrower and its Subsidiaries.


(c)    Investment Policies. The Borrower is in compliance with all written
investment policies, restrictions and limitations for the Borrower delivered to
the Lenders prior to the Restatement Effective Date (the “Investment Policies”),
except to the extent that the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.


(d)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.


SECTION 3.12. Material Agreements and Liens.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 85 -




(a)    Material Agreements. Part A of Schedule II is a complete and correct list
of each credit agreement, loan agreement, indenture, note purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any Obligor
outstanding on the Restatement Effective Date, and the aggregate principal or
face amount outstanding or that may become outstanding under each such
arrangement in each case as of the Restatement Effective Date is correctly
described in Part A of Schedule II.


(b)    Liens. Part B of Schedule II is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Restatement Effective
Date covering any property of the Borrower or any Obligors, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Part B of Schedule II.


SECTION 3.13. Subsidiaries and Investments.


(a)    Subsidiaries. Set forth in Part A of Schedule IV is a complete and
correct list of all of the Subsidiaries of the Borrower on the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Designated Subsidiary
or an Excluded Asset. Except as disclosed in Part A of Schedule IV, (x) the
Borrower owns, free and clear of Liens (other than any lien permitted by Section
6.02 hereof), and has (and will have) the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in Part A
of Schedule IV, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Interests with respect to
such Person. Each Subsidiary identified on said Part A of Schedule IV as a
“Designated Subsidiary” qualifies as such under the definition of “Designated
Subsidiary” set forth in Section 1.01.


(b)    Investments. Set forth in Part B of Schedule IV is a complete and correct
list of all Investments (other than Investments of the types referred to in
clauses (b), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Restatement Effective Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment. Except as disclosed in Part B of Schedule IV, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens or Liens created pursuant to the Security Documents), all such
Investments.




SECTION 3.14. Properties.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 86 -




(a)    Title Generally. Each of the Borrower and the other Obligors has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.


(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.15. Affiliate Agreements. As of the Restatement Effective Date, the
Borrower has heretofore delivered (to the extent not otherwise publicly filed
with the Securities and Exchange Commission) to each of the Lenders true and
complete copies of each of the Affiliate Agreements (including any amendments,
supplements or waivers executed and delivered thereunder and, except in the case
of the CP Facility Documents and the JB Facility Documents, any schedules and
exhibits thereto). As of the date of hereof, each of the Affiliate Agreements is
in full force and effect.


SECTION 3.16. Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Obligors in the Collateral described therein to secure the Secured
Obligations, except for any failure that would not constitute an Event of
Default under Section 7.01(p). Except for filings completed prior to the
Restatement Effective Date and as contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect such Liens to
the extent required thereunder, except for the failure to make any filing that
would not constitute an Event of Default under Section 7.01(p).


SECTION 3.17. Affected Financial Institutions. No Obligor is an Affected
Financial Institution.


ARTICLE IV
CONDITIONS
SECTION 4.01. Restatement Effective Date. This Agreement (and the amendment and
restatement of the Existing Credit Facility to be effected hereby) shall become
effective on the date on which the Administrative Agent shall have received each
of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 9.02):




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 87 -




(a)    Executed Counterparts. From each of the parties hereto, either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.


(b)    Fees and Expenses. The Administrative Agent shall have received evidence
of the payment by the Borrower of all fees payable to the Lenders on the
Restatement Effective Date that the Borrower has agreed to pay in connection
with this Agreement. The Borrower shall have paid all reasonable expenses
(including the legal fees of Milbank LLP) for which invoices have been presented
that the Borrower has agreed to pay in connection with this Agreement.


(c)    Opinion of Counsel to the Obligors. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Latham & Watkins LLP, New York counsel for the Obligors, in
form and substance reasonably satisfactory to the Administrative Agent and of
Venable LLP, Maryland counsel for the Borrower, in substantially the form of
Exhibit C, and in each case covering such other matters relating to the
Obligors, this Agreement or the Transactions as the Required Lenders shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).


(d)    Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Restatement Effective Date, of Milbank LLP, special New York counsel to JPMCB in
substantially the form of Exhibit D (and JPMCB hereby instructs such counsel to
deliver such opinion to the Lenders).


(e)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.


(f)    Officer’s Certificate. A certificate, dated the Restatement Effective
Date and signed by the President, a Vice President, the Chief Executive Officer
or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in the lettered clauses of the first sentence of
Section 4.02.


(g)    Liens. Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and such search shall reveal no liens on any of the
assets of the Obligors except for liens permitted under Section 6.02.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 88 -


(h)    Guarantee and Security Agreement Confirmation. The Guarantee and Security
Agreement Confirmation, duly executed and delivered by each of the parties to
the Guarantee and Security Agreement.


(i)    Borrowing Base Certificate. A Borrowing Base Certificate as of a date not
more than five days prior to the Restatement Effective Date, updated to reflect
any changes to the calculation of the Borrowing Base or the Covered Debt Amount
as of the Restatement Effective Date.


(j)    Restatement Effective Date Adjustments. Evidence that each Existing
Lender shall have, as of the Restatement Effective Date, received payment in
full of all accrued and unpaid interest, facility fees and LC participation fees
owing to such Lender under the Existing Credit Facility and the Borrowings and
other adjustments to the Loans described in Section 2.02(e) shall have occurred.


(k)    Valuation Policy. A copy of the Valuation Policy.


(l)    Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.


SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
(including, on the Restatement Effective Date, the Term Loans), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
additionally subject to the satisfaction of the following conditions:


(a)    the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of the representations and warranties in
Sections 3.01 (first sentence with respect to the Obligors), 3.02, 3.04, 3.11
and 3.15 of this Agreement, and in Sections 2.01, 2.02 and 2.04 through 2.09 of
the Guarantee and Security Agreement, true and correct in all respects) on and
as of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;


(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and


(c)    either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 89 -


or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Permitted Indebtedness or
Indebtedness incurred pursuant to Section 6.01(g), Section 6.01(i), or Section
6.01(j).


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.


ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:


SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:


(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent and the Lenders the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;


(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 90 -


basis in accordance with GAAP consistently applied, subject to normal year‑end
audit adjustments and the absence of footnotes; provided that the requirements
set forth in this clause (b) may be fulfilled by providing to the Lenders the
report of the Borrower to the SEC on Form 10-Q for the applicable quarterly
period;


(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.02, 6.04, 6.05 and 6.07 and (iii) stating whether any change in GAAP as
applied by (or in the application of GAAP by) the Borrower has occurred since
the date of the audited financial statements referred to in Section 3.04 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;


(d)    as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower, a Borrowing Base
Certificate as at the last day of such accounting period presenting (i) the
Borrower’s computation (and including the rationale for any industry
reclassification) and including a certification of a Financial Officer as to
compliance with Section 6.03(d) and 6.04(d) during the period covered by such
Borrowing Base Certificate and (ii) the ratio of the Gross Borrowing Base to the
Combined Debt Amount (showing the components of the Combined Debt Amount);


(e)    promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;


(f)    promptly upon receipt thereof, copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower;






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 91 -


(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any of the
Obligors with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;


(h)     within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower and 90 days after the end of each fiscal year of the
Borrower, a schedule setting forth in reasonable detail with respect to each
Portfolio Investment where there has been a sale in the most recently completed
fiscal quarter, (i) the quantity sold of each Portfolio Investment, (ii) the
value assigned to each Portfolio Investment as of the prior quarter end, (iii)
the weighted average sale price of each Portfolio Investment, and (iv) the
variance between (ii) and (iii);


(i)     within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower and 90 days after the end of each fiscal year of the
Borrower, a schedule setting forth in reasonable detail with respect to each
Portfolio Investment, (i) the aggregate amount of all accrued paid-in-kind
interest for such Portfolio Investment during the most recently ended fiscal
quarter and (ii) the aggregate amount of all paid-in-kind interest collected
during the most recently ended fiscal quarter;


(j)     within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower and 90 days after the end of each fiscal year of the
Borrower, a schedule setting forth in reasonable detail with respect to each
Portfolio Investment, (i) the quantity held of each Portfolio Investment, (ii)
the value assigned to each Portfolio Investment as of the prior quarter end,
(iii) the value assigned to each Portfolio Investment as of the current quarter
end, and (iv) the variance between (ii) and (iii); and


(k)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.


Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission, provided notice of
such availability is provided to the Administrative Agent at or prior to the
time period required by this Section 5.01.
 




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 92 -


SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;


(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and


(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution not prohibited under Section 6.03.


SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 93 -


maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.


SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of Ares Capital CP, Ares Capital JB, or in a similar capacity with
respect to any other Designated Subsidiary, and any books, records and documents
held by the Custodian), and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, in each case, to the extent such inspection or
requests for such information are reasonable and such information can be
provided or discussed without violation of law, rule, regulation or contract;
provided that the Borrower shall be entitled to have its representatives and
advisors present during any inspection of its books and records.


SECTION 5.07. Compliance with Laws; Anti-Corruption; Sanctions. The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act, any applicable rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder and orders of any other Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions in all material respects.


SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.
(a)    Subsidiary Guarantors. In the event that any Obligor shall form or
acquire any new Domestic Subsidiary (other than an Excluded Asset), the Borrower
will cause such new Subsidiary to become a “Subsidiary Guarantor” (and, thereby,
an “Obligor”) under a Guarantee Assumption Agreement and to deliver such proof
of corporate or other action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by the Borrower pursuant
to Section 4.01 upon the Restatement Effective Date or as the Administrative
Agent shall have requested.


(b)    Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary (other than
any Subsidiary that is an Excluded Asset).






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 94 -


(c)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent


(i)    to create, in favor of the Collateral Agent for the benefit of the
Lenders (and any affiliate thereof that is a party to any Hedging Agreement
entered into with the Borrower) and the holders of any Other Secured
Indebtedness, perfected security interests and Liens in the Collateral; provided
that any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents; provided further, that in the case of
any Collateral consisting of voting stock of any Controlled Foreign Corporation,
such security interest shall be limited to 65% of the issued and outstanding
voting stock of such Controlled Foreign Corporation,


(ii)    subject to Section 7.04 of the Security Agreement, to cause any bank or
securities intermediary (within the meaning of the Uniform Commercial Code) to
enter into such arrangements with the Collateral Agent as shall be appropriate
in order that the Collateral Agent has “control” over each bank account or
securities account of the Obligors (other than any thereof that are maintained
by the Obligors in their capacity as “servicer” for Ares Capital CP, Ares
Capital JB or any other Designated Subsidiary, or which hold solely money or
financial assets of Ares Capital CP, Ares Capital JB or any other Excluded
Asset), and in that connection, the Borrower agrees to cause all cash and other
proceeds of Portfolio Investments received by any Obligor to be promptly
deposited into such an account (or otherwise delivered to, or registered in the
name of, the Collateral Agent) and, until such deposit, delivery or registration
such cash and other proceeds shall be held in trust by the Borrower for and as
the property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or of any Designated Subsidiary or other
Person (including with any money or financial assets of any Obligor in its
capacity as “servicer” for Ares Capital CP, Ares Capital JB or any other
Excluded Asset, or any money or financial assets of any Excluded Asset).


(iii)    to cause its Designated Subsidiaries or any Excluded Asset that is a
Subsidiary, and any custodians or account banks and securities intermediaries
acting on their behalf, or trustee or representative acting for any Person
extending credit to any Designated Subsidiary or any such Excluded Asset, to
execute and deliver such intercreditor and other agreements, in form and
substance reasonably satisfactory to the Administrative Agent, as it shall
determine are necessary to confirm that none of such Designated Subsidiaries or
Excluded Assets or




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 95 -


custodians claims any interest or Lien upon any property of any Obligor and that
any custodian that holds documentation on behalf of both the Obligors and any
Designated Subsidiary or such Excluded Asset will provide access to such
documentation consistent with the provisions of Section 5.06,


(iv)    in the case of any Portfolio Investment consisting of a Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents and an Excluded Asset holds any interest
in the loans or other extensions of credit under such loan documents, (x) cause
such Excluded Asset to be party to such underlying loan documents as a “lender”
having a direct interest (or a participation not acquired from an Obligor) in
such underlying loan documents and the extensions of credit thereunder and
(y) ensure that all amounts owing to such Obligor or Excluded Asset by the
underlying borrower or other obligated party are remitted by such borrower or
obligated party directly to separate accounts of such Obligor and such Excluded
Asset,


(v)    in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan that does not
constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents, ensure that all funds held by such Obligor
in such capacity as agent or administrative agent is segregated from all other
funds of such Obligor and clearly identified as being held in an agency capacity
and


(vi)    cause all loan and other documents relating to any Portfolio Investment
to be held by (x) the Collateral Agent or (y) the Custodian pursuant to the
terms of the Custodian Agreement (or another custodian reasonably satisfactory
to the Administrative Agent), or pursuant to an appropriate intercreditor
agreement, so long as the Custodian (or custodian) has agreed to grant access to
such loan and other documents to the Administrative Agent and the Lenders
pursuant to an access or similar agreement between the Borrower and such
Custodian (or custodian) in form and substance reasonably satisfactory to the
Administrative Agent.


SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including in connection with the acquisition and funding (either
directly or through one or more wholly-owned Subsidiaries) of Portfolio
Investments; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds. No part of the
proceeds of any Loan will be used in violation of Sanctions or any other
applicable law or, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock. Margin Stock
shall be purchased by the Obligors only with the proceeds of Indebtedness not
directly or indirectly secured by Margin Stock (within the meaning of
Regulation U), or with the proceeds of equity capital of the Borrower. Without
limiting the foregoing, no Obligor will directly or indirectly, use the proceeds
of the Loans (A) in




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 96 -


furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.


SECTION 5.11. Investment and Valuation Policies. The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.


SECTION 5.12. Portfolio Valuation and Diversification, Etc.


(a)    Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Portfolio Investment to an Industry Classification
Group. To the extent that any Portfolio Investment is not correlated with the
risks of other Portfolio Investments in an Industry Classification Group, such
Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Portfolio
Investment. In the absence of any correlation, the Borrower shall be permitted,
upon notice to the Administrative Agent and each Lender to create up to three
additional industry classification groups for purposes of this Agreement.


(b)    Portfolio Valuation Etc.


(i)    Settlement Date Basis. For purposes of this Agreement, all determinations
of whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.


(ii)    Determination of Values. The Borrower will conduct reviews of the value
to be assigned to each of its Portfolio Investments as follows:


(A)    Quoted Investments—External Review. With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available
(“Quoted Investments”), the Borrower shall, not less frequently than once each
calendar week, determine the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 97 -


market value of such Portfolio Investments which shall, in each case, be
determined in accordance with one of the following methodologies (as selected by
the Borrower):


(w)    in the case of public and 144A securities, the average of the mean prices
as determined by two Approved Dealers selected by the Borrower,
(x)    in the case of bank loans, the mean price as determined by one Approved
Dealer or Approved Pricing Service selected by the Borrower,
(y)    in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and
(z)    in the case of any other Portfolio Investment, the fair value thereof as
determined by an Approved Pricing Service; and
(B)    Unquoted Investments- External Review. With respect to Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”), the Borrower shall value such Portfolio Investments quarterly in
a manner consistent with its “Net Asset Valuation Policy” (the “Valuation
Policy”), including valuation of at least 35% by value of all Unquoted
Investments using the assistance of an Approved Third Party Appraiser.




(C)    Internal Review. The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base, and
of the Borrowing Base, at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially affects
the aggregate value of the Portfolio Investments included in the Borrowing Base
or the Borrowing Base. If, based upon such weekly internal review, the Borrower
determines that a Borrowing Base Deficiency exists, then the Borrower shall,
within five Business Days as provided in Section 5.01(c), deliver a Borrowing
Base Certificate reflecting the new amount of the Borrowing Base and shall take
the actions, and make the payments and prepayments (and provide cover for
Letters of Credit), all as more specifically set forth in Section 2.09(c).


(D)    Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 98 -


the requirements of the foregoing sub-clauses (A) through (C), the “Value” of
such Portfolio Investment as at such date shall be deemed to be zero;


provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.


(iii)    Scheduled Testing of Values.


(A)    Each April 30, July 31, October 31 and February 28 of each calendar year
(each a “Valuation Testing Date”), the Administrative Agent through an
independent valuation provider selected by the Administrative Agent (the
“Independent Valuation Provider”) will test the values determined pursuant to
Section 5.12(b)(ii) above of those Portfolio Investments included in the
Borrowing Base selected by the Administrative Agent; provided, that the
aggregate fair value of such Portfolio Investments tested on any Valuation
Testing Date will be approximately equal to the Tested Amount (as defined
below).


(B)    For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of: (i) an amount equal to (y) 125% of the Covered Debt Amount (as of
the applicable Valuation Testing Date) minus (z) the sum of the values of all
Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (ii) 10% of the aggregate value of all Unquoted
Investments included in the Borrowing Base; provided, however, in no event shall
more than 25% (or, if clause (ii) applies, 10%, or as near thereto as reasonably
practicable) of the aggregate value of the Unquoted Investments in the Borrowing
Base be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date.


(C)    With respect to any Portfolio Investment, if the value of such Portfolio
Investment determined pursuant to Section 5.12(b)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Portfolio Investment is customarily quoted as a
percentage of par) and (2) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider , then the value for such Portfolio
Investment determined in accordance with Section 5.12(b)(ii) shall be used as
the “Value” for purposes of this Agreement. If the value of any Portfolio
Investment determined pursuant to Section 5.12(b)(ii) is more than the lesser of
the values set forth in clause (C)(1) and (2) (to the extent applicable), then
for such Portfolio Investment, the “Value” for purposes of this Agreement shall
be the lesser of (x) the highest value of the valuation range provided by the
Independent Valuation Provider, (y) five (5) points more than the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 99 -


midpoint of the valuation range (expressed as a percent of par) provided by the
Independent Valuation Provider (provided that the value of such Portfolio
Investment is customarily quoted as a percentage of par) and (z) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider.
For the avoidance of doubt, any values determined by the Independent Valuation
Provider pursuant to this Section 5.12(b)(iii) or Section 5.12(b)(iv) shall be
used solely for purposes of determining the “Value” of a Portfolio Investment
under this Agreement and shall not be deemed to be the fair value of such asset
as required under ASC 820 and the Investment Company Act.


(iv)    Supplemental Testing of Values.


(A)    Notwithstanding the foregoing, the Administrative Agent, individually or
at the request of the Required Lenders, shall at any time have the right to
request, in its reasonable discretion, any Portfolio Investment included in the
Borrowing Base with a value determined pursuant to Section 5.12(b)(ii) to be
independently tested by the Independent Valuation Provider. There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent in its reasonable discretion. If (x) the value determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider, then the value determined pursuant to Section 5.12(b)(ii)
shall be used as the “Value” for purposes of this Agreement and (y) if the value
determined pursuant to Section 5.12(b)(ii) is greater than the value determined
by the Independent Valuation Provider and the difference between such values is:
(1) less than 5% of the value determined pursuant to Section 5.12(b)(ii), then
the value determined pursuant to Section 5.12(b)(ii) shall be used as the
“Value” for purposes of this Agreement; (2) between 5% and 20% of the value
determined pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio
Investment for purposes of this Agreement shall be the average of the value
determined pursuant to Section 5.12(b)(ii) and the value determined by such
Independent Valuation Provider; and (3) greater than 20% of the value determined
pursuant to Section 5.12(b)(ii), then the Borrower and the Administrative Agent
shall retain an additional third-party appraiser and the “Value” of such
Portfolio Investment for purposes of this Agreement shall be the average of the
three valuations (with the Independent Valuation Provider’s value to be used as
the “Value” until the third value is obtained).


(B)    The Value of any Portfolio Investment for which the Independent Valuation
Provider’s value is used shall be the midpoint of the range (if any) determined
by the Independent Valuation Provider. The Independent Valuation Provider shall
apply a recognized valuation methodology that is commonly accepted by the
business development




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 100 -


company industry for valuing Portfolio Investments of the type being valued and
held by the Obligors.


(C)    All valuations shall be on a settlement date basis. For the avoidance of
doubt, the Value of any Portfolio Investment determined in accordance with this
Section 5.12 shall be the Value of such Portfolio Investment for purposes of
this Agreement until a new Value for such Portfolio Investment is subsequently
determined in good faith in accordance with this Section 5.12.


(D)    The documented out-of-pocket costs of any valuation reasonably incurred
by the Administrative Agent under this Section 5.12 shall be at the expense of
the Borrower.


(E)    In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.


(c)    Investment Company Diversification Requirements. The Borrower will, and
will cause its Subsidiaries (other than Subsidiaries that are exempt from the
Investment Company Act) at all times to (i) comply in all material respects with
the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies and
(ii) subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RICs, where applicable.


SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the Advance Rates of the Value of each Portfolio Investment, provided
that:


(a)     if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 6% of
the aggregate Value of all Portfolio Investments in the Collateral Pool, shall
be 50% of the otherwise applicable Advance Rate; (ii) less than 2.00:1:00 and
greater than or equal to 1.75:1.00, the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 5% of the aggregate Value of all Portfolio Investments in the
Collateral Pool, shall be 50% of the otherwise applicable Advance Rate or (iii)
less than 1.75:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 4% of
the aggregate Value of all Portfolio




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 101 -


Investments in the Collateral Pool, shall be 50% of the otherwise applicable
Advance Rate;


(b)    if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 12% of
the aggregate Value of all Portfolio Investments in the Collateral Pool shall be
0%; (ii) less than 2.00:1:00 and greater than or equal to 1.75:1.00, the Advance
Rate applicable to that portion of the aggregate Value of the Portfolio
Investments of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 10% of the aggregate Value of all
Portfolio Investments in the Collateral Pool shall be 0% or (iii) less than
1.75:1:00, the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments of all issuers in a consolidated group of corporations
or other entities in accordance with GAAP exceeding 8% of the aggregate Value of
all Portfolio Investments in the Collateral Pool shall be 0%;


(c)    if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments in any single Industry
Classification Group that exceeds 25% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%, (ii) less than 2.00:1:00 and
greater than or equal to 1.75:1.00, the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in any single Industry
Classification Group that exceeds 20% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%, provided that, with respect to
Portfolio Investments in the Collateral Pool in a single Industry Classification
Group from time to time designated by the Borrower to the Administrative Agent,
such 20% figure shall be increased to 25%, or (iii) less than 1.75:1:00, the
Advance Rate applicable to that portion of the aggregate Value of the Portfolio
Investments in any single Industry Classification Group that exceeds 20% of the
aggregate Value of all Portfolio Investments in the Collateral Pool shall be 0%;


(d)    if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Borrower’s investments in Non-Core Investments shall be
0% to the extent necessary so that no more than 20% of the Borrowing Base is
attributable to such investments, (ii) less than 2.00:1:00 and greater than or
equal to 1.75:1.00, the Advance Rate applicable to that portion of the aggregate
Value of the Borrower’s investments in Non-Core Investments shall be 0% to the
extent necessary so that no more than 10% of the Borrowing Base is attributable
to such investments or (iii) less than 1.75:1:00, the Advance Rate applicable to
that portion of the aggregate Value of the Borrower’s investments in Non-Core




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 102 -


Investments shall be 0% to the extent necessary so that no more than 5% of the
Borrowing Base is attributable to such investments;


(e)    if, as of such date, the Relevant Asset Coverage Ratio is (i) less than
2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate applicable to
that portion of the aggregate Value of the Borrower’s investments in Junior
Investments and Non-Core Investments shall be 0% to the extent necessary so that
no more than 30% of the Borrowing Base is attributable to such investments or
(ii) less than 1.75:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Borrower’s investments in Junior Investments and Non-Core
Investments shall be 0% to the extent necessary so that no more than 20% of the
Borrowing Base is attributable to such investments;


(f)    the Advance Rate applicable to the Borrower’s investments in any Excluded
Asset shall be 0%;


(g)    the Advance Rate applicable to that portion of the aggregate Value of the
Borrower’s investments in Lien Restricted Investments and Pledge LLC shall be 0%
to the extent necessary so that no more than 2% of the Borrowing Base is
attributable to such investments; and


(h)    if, as of such date, (i)(A) the Borrowing Base (without giving effect to
any adjustment required pursuant to this paragraph (h), the “Gross Borrowing
Base”) is less than 1.5 times the Senior Debt Amount and (B) the Relevant Asset
Coverage Ratio is less than 2.00:1:00 and greater than or equal to 1.75:1.00,
then the Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to the Borrowing Base may not be less than
60% of the Covered Debt Amount, (ii)(A) the Gross Borrowing Base is less than
1.5 times the Senior Debt Amount and (B) the Relevant Asset Coverage Ratio is
less than 1.75:1.00, then the Borrowing Base shall be reduced to the extent
necessary such that the contribution of Senior Investments to the Borrowing Base
may not be less than 75% of the Covered Debt Amount or (iii)(A) the Gross
Borrowing Base is greater than or equal to 1.5 times the Senior Debt Amount and
(B) the Relevant Asset Coverage Ratio is less than 1.75:1.00, then the Borrowing
Base shall be reduced to the extent necessary such that the contribution of
Senior Investments to the Borrowing Base may not be less than 25% of the Covered
Debt Amount.


No Portfolio Investment may be included in the Borrowing Base until such time as
such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid Uniform
Commercial Code filing (and for which no other method of perfection with a
higher priority is possible), such Portfolio




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 103 -


Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied within 7 days of such inclusion.
Voting stock of any Controlled Foreign Corporation in excess of 65% of the
issued and outstanding voting stock of such Controlled Foreign Corporation shall
not be included as a Portfolio Investment for purposes of calculating the
Borrowing Base.


The Borrower shall from time to time deliver a Borrowing Base Certificate to the
Administrative Agent and each Lender as provided in Sections 4.01(i), 5.01(d),
5.01(e) and 6.05(d).


For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions. For purposes of the
categorization of each Portfolio Investment in accordance with this Section
5.13, the amount of any “first lien debt” or EBITDA with respect to any
Portfolio Investment shall be determined using the most recent quarterly
valuation determined in accordance with the Valuation Policy.


As used herein, the following terms have the following meanings:


“Advance Rate” means, as to any Portfolio Investment as of any date and subject
to adjustment as provided in Section 5.13(a) through (g) and as provided below
based on the Relevant Asset Coverage Ratio as of such date, the following
percentages with respect to such Portfolio Investment:


    
Portfolio Investment
Relevant Asset Coverage Ratio > 2.00:1:00
2.00:1:00 > Relevant Asset Coverage Ratio > 1.75:1.00
1.75:1:00 > Relevant Asset Coverage Ratio > 1.50:1.00
Quoted
Unquoted
Quoted
Unquoted
Quoted
Unquoted
Cash, Cash Equivalents and Short-Term U.S. Government Securities
100%
n.a.
100%
n.a.
100%
n.a.
Long-Term U.S. Government Securities
95%
n.a.
95%
n.a.
95%
n.a.
Performing First Lien Bank Loans
85%
75%
85%
75%
85%
75%
Performing First Lien Unitranche Bank Loans
85%
75%
80%
70%
75%
65%





Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 104 -


Portfolio Investment
Relevant Asset Coverage Ratio > 2.00:1:00
2.00:1:00 > Relevant Asset Coverage Ratio > 1.75:1.00
1.75:1:00 > Relevant Asset Coverage Ratio > 1.50:1.00
Performing First Lien Last Out Bank Loans
80%
70%
75%
65%
70%
60%
Performing Second Lien Bank Loans
75%
65%
70%
60%
65%
55%
Performing Cash Pay High Yield Securities
70%
60%
65%
55%
60%
50%
Performing Cash Pay Mezzanine Investments
65%
55%
60%
50%
55%
45%
Performing Non-Cash Pay High Yield Securities
60%
50%
55%
45%
50%
40%
Performing Non-Cash Pay Mezzanine Investments
55%
45%
50%
40%
45%
35%
Performing Preferred Equity
55%
45%
50%
40%
45%
35%
Non-Performing First Lien Bank Loans
45%
45%
40%
40%
35%
35%
Non-Performing First Lien Unitranche Bank Loans
45%
45%
40%
40%
35%
35%
Non-Performing First Lien Last Out Bank Loans
40%
35%
35%
30%
30%
25%
Non-Performing Second Lien Bank Loans
40%
30%
35%
25%
30%
20%
Non-Performing High Yield Securities
30%
30%
25%
25%
20%
20%
Non-Performing Mezzanine Investments
30%
25%
25%
20%
20%
20%
Performing Common Equity*
30%
20%
25%
20%
20%
20%
Non-Performing Preferred Equity
0%
0%
0%
0%
0%
0%
Non-Performing Common Equity
0%
0%
0%
0%
0%
0%





Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 105 -


* To include investment in Pledge LLC so long as (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate Pledge LLC or the investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each investment held by Pledge LLC was held directly as a
Portfolio Investment by the Borrower and (B) there is no leverage employed in
Pledge LLC.


“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a loan or credit facility.


“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.


“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.


“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“Cash Pay Bank Loans” means First Lien Bank Loans, First Lien Unitranche Bank
Loans, First Lien Last Out Bank Loans and Second Lien Bank Loans as to which, at
the time of determination, all of the interest on which is payable not less
frequently than quarterly and for which not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly or
quarterly period (as applicable) is payable in cash.
 
“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.


“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof, provided




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 106 -


that any First Lien Bank Loan that is also a First Lien Unitranche Bank Loan
shall be treated for purposes of determining the applicable Advance Rate as a
First Lien Unitranche Bank Loan; provided, further, that any First Lien Bank
Loan that is also a First Lien Last Out Bank Loan shall be treated for purposes
of determining the applicable Advance Rate as a First Lien Last Out Bank Loan.


“First Lien Last Out Bank Loan” means a Bank Loan that is a First Lien Bank
Loan, a portion of which is, in effect, subject to debt subordination and
superpriority rights of other lenders following an event of default (such
portion, a “last out” portion) provided, that the aggregate principal amount of
the “last out” portion of such Bank Loan is at least 50% of the aggregate
principal amount of any “first out” portion of such Bank Loan, provided, further
that the underlying obligor with respect to such Bank Loan shall have a ratio of
first lien debt (including the “first out” portion of such Bank Loan, but
excluding the “last out” portion of such Bank Loan) to EBITDA that does not
exceed 3.25:1.00 and a ratio of aggregate first lien debt (including both the
“first out” portion and the “last out” portion of such Bank Loan) to EBITDA that
does not exceed 5.25:1.00. An Obligor’s investment in the “last out” portion of
a First Lien Last Out Bank Loan shall be treated as a First Lien Last Out Bank
Loan for purposes of determining the applicable Advance Rate for such Portfolio
Investment under this Agreement. For the avoidance of doubt, an Obligor’s
investment in the portion of such Bank Loan that is not the last out portion
(the “first out” portion) shall be treated as a First Lien Bank Loan for
purposes of determining the applicable Advance Rate for such Portfolio
Investment under this Agreement and an Obligor’s investment in any “last out”
portion of a First Lien Bank Loan that does not meet the foregoing criteria
shall be treated as a Second Lien Bank Loan.


“First Lien Unitranche Bank Loan” means a First Lien Bank Loan with a ratio of
first lien debt to EBITDA that exceeds 5.25:1.00, and where the underlying
borrower does not also have a Second Lien Bank Loan outstanding.


“High Yield Securities” means debt Securities (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision thereunder)
and (c) that are not Cash Equivalents, Mezzanine Investments or Bank Loans.


“Junior Investments” means, collectively, Performing Cash Pay High Yield
Securities and Performing Cash Pay Mezzanine Investments.


“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.


“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private issuers, (b) issued without registration under the
Securities Act, (c) not issued pursuant to Rule 144A under the Securities Act
(or any successor provision




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 107 -


thereunder), (d) that are not Cash Equivalents and (e) contractually
subordinated in right of payment to other debt of the same issuer.


“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, Performing Preferred Equity, Performing Non-Cash Pay Mezzanine
Investments and Performing Common Equity.


“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing First Lien Last Out Bank Loans, Non-Performing First Lien
Unitranche Loans and Non-Performing Second Lien Bank Loans.


“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.


“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.


“Non-Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank
Loans other than Performing First Lien Last Out Bank Loans.


“Non-Performing First Lien Unitranche Bank Loans” means First Lien Unitranche
Bank Loans other than Performing First Lien Unitranche Loans.


“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.


“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.


“Non-Performing Preferred Equity” means Preferred Equity other than Performing
Preferred Equity.


“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.


“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 108 -


“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.


“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.


“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.


“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.


“Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank Loans
which are Cash Pay Bank Loans and are Performing.


“Performing First Lien Unitranche Bank Loans” means First Lien Unitranche Bank
Loans which are Cash Pay Bank Loans and are Performing.


“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.


“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.


“Performing Preferred Equity” means Preferred Stock of an issuer that has not
failed to meet any scheduled redemption obligations or to pay its latest
declared cash dividend, after the expiration of any applicable grace period.


“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.


“Permitted Prior Working Capital Lien” means, with respect to any borrower under
a Bank Loan, a security interest to secure a revolving facility for such
borrower and any of its subsidiaries; provided that (i) such Bank Loan has a
second priority lien on the collateral that is subject to the first priority
lien of such revolving facility (or a pari passu lien on such collateral where
the revolving facility has a super-priority right of payment), (ii) such
revolving facility is not secured by any other assets (other than a pari passu
lien or a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
outstanding




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 109 -


amount of such revolving facility is not greater than the lower of (a) 1.0x
EBITDA of the borrower under such Bank Loan, and (b) 20% of the outstanding
amount of the associated First Lien Bank Loan.
 
“Pledge LLC” means Allied Asset Holdings LLC, a Delaware limited liability
company.


“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.


“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on a substantial portion of the assets of the respective
borrower and guarantors obligated in respect thereof.


“Senior Investments” means Cash, Cash Equivalents, Short-Term U.S. Government
Securities, Long-Term U.S. Government Securities, Performing First Lien Bank
Loans, Performing First Lien Unitranche Loans, and Performing First Lien Last
Out Bank Loans.


“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.


“Securities Act” means the United States Securities Act of 1933, as amended.
“Senior Debt Amount” means, on any date, the greater of (i) the Covered Debt
Amount and (ii) the Combined Debt Amount.


“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.


“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 110 -


“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.


ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:


SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Indebtedness, except:


(a)    Indebtedness created hereunder or under any other Loan Document;


(b)    Permitted Indebtedness and Special Longer Term Unsecured Indebtedness in
an aggregate amount that, in each case, taken together with Indebtedness
permitted under clauses (a), (g), (i), and (j) of this Section 6.01 (1) does not
exceed the amount required to comply with the provisions of Section 6.07(b) and,
(2) will not result in the Covered Debt Amount exceeding the Borrowing Base, so
long as no Default or Event of Default shall have occurred or be continuing
after giving effect to the incurrence of such Permitted Indebtedness or Special
Longer Term Unsecured Indebtedness; provided, that for purposes of compliance
with clause (2) hereof, only the portion of Special Longer Term Unsecured
Indebtedness consisting of Excess Special Longer Term Unsecured Indebtedness
shall be included in the calculation of the Covered Debt Amount in accordance
with the definition thereof.


(c)    Other Permitted Indebtedness;


(d)    Indebtedness of the Borrower to or from any other Obligor or Indebtedness
of an Obligor to or from another Obligor;


(e)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;


(f)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;


(g)    other Indebtedness (including the amortizing portion of any Other Secured
Indebtedness in excess of 1% per annum described in clause (i) of the definition
thereof) in an aggregate amount not exceeding the Additional Debt




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 111 -


Amount at any one time outstanding and that, taken together with Indebtedness
permitted under clauses (a), (b), (i), and (j) of this Section 6.01 (1) does not
exceed the amount required to comply with the provisions of Section 6.07(b) and
(2) will not result in the Covered Debt Amount exceeding the Borrowing Base, so
long as no Default or Event of Default shall have occurred or be continuing
after giving effect to the incurrence of such other indebtedness;


(h)    obligations (including Guarantees) in respect of Standard Securitization
Undertakings;


(i)    at any time, Shorter Term Unsecured Indebtedness, so long as (i) no more
than $1,000,000,000 of such indebtedness is incurred in reliance on this clause
(i) of this Section 6.01 from the Restatement Effective Date until the first
anniversary of the Restatement Effective Date, (ii) no more than $750,000,000 of
such indebtedness is incurred in reliance of this clause (i) of this Section
6.01 in any one subsequent annual period thereafter, and (iii) such
indebtedness, taken together with Indebtedness permitted under clauses (a), (b),
(g), and (j) of this Section 6.01 (1) does not exceed the amount required to
comply with the provisions of Section 6.07(b), and (2) will not result in the
Covered Debt Amount exceeding the Borrowing Base, so long as no Default or Event
of Default shall have occurred or be continuing after giving effect to the
incurrence of such Shorter Term Unsecured Indebtedness;


(j)    at any time, Special Shorter Term Unsecured Indebtedness in an aggregate
principal amount not to exceed $250,000,000 at any one time outstanding, that,
in each case, taken together with Indebtedness permitted under clauses (a), (b),
(g), and (i) of this Section 6.01 (1) does not exceed the amount required to
comply with the provisions of Section 6.07(b) and, (2) will not result in the
Covered Debt Amount exceeding the Borrowing Base, so long as no Default or Event
of Default shall have occurred or be continuing after giving effect to the
incurrence of such Special Shorter Term Unsecured Indebtedness; and


(k)    Permitted SBIC Guarantees.


SECTION 6.02. Liens. The Borrower will not, nor will it permit any other Obligor
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof (which, for
the avoidance of doubt, shall not include participations in Investments to the
extent that the portion of such Investment represented by such participation is
not treated as a Portfolio Investment), except:


(a)    any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Part B of Schedule II, provided that




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 112 -


(i) no such Lien shall extend to any other property or asset of the Borrower or
any Subsidiary Guarantors and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;


(b)    Liens created pursuant to the Security Documents;
(c)    Liens on Special Equity Interests included in the Portfolio Investments
but only to the extent securing obligations in the manner provided in the
definition of “Special Equity Interests” in Section 1.01;


(d)    Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding the Additional Debt Amount at any one time
outstanding (which may cover Portfolio Investments, but only to the extent
released from the Lien in favor of the Collateral Agent in accordance with the
requirements of Section 10.03 of the Guarantee and Security Agreement, or, if
designated by the Borrower as “Designated Indebtedness” under the Guarantee and
Security Agreement, may be secured on a pari passu basis by the Lien of the
Security Documents), so long as at the time thereof the aggregate amount of
Indebtedness permitted under clauses (a), (b) and (g) of Section 6.01 does not
exceed the lesser of (i) the Borrowing Base and (ii) the amount required to
comply with the provisions of Section 6.07(b);
(e)    Liens on an Obligor’s direct ownership interests in Excluded Assets
(“Excluded Asset Liens”) but only to the extent that at the time any such Lien
is incurred, no more than 25% of the Value of all Obligors’ direct ownership
interests in all Excluded Assets (calculated as of the most recently delivered
financial statements) have become subject to an Excluded Asset Lien or have been
transferred pursuant to Section 6.03(e);


(f)    Permitted Liens; and


(g)    Liens on an Obligor’s Equity Interests in any SBIC Subsidiary created in
favor of the SBA.


SECTION 6.03. Fundamental Changes and Dispositions of Assets. The Borrower will
not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not, nor
will it permit any other Obligor to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person, except for
purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document. The Borrower will not, nor will it permit any




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 113 -


other Obligor to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets sold or disposed of in the
ordinary course of business (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) (other than the transfer of Portfolio Investments to Excluded
Assets), (y) subject to the provisions of clause (d) below, Portfolio
Investments (to the extent not otherwise included in clause (x) of this Section)
and (z) subject to the provisions of clause (e) below, any Obligor’s ownership
interest in any Excluded Asset.


Notwithstanding the foregoing provisions of this Section:


(a)    any Subsidiary Guarantor of the Borrower may be merged or consolidated
with or into the Borrower or any other Subsidiary Guarantor; provided that if
any such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;


(b)    any Obligor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;


(c)    the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of (including by way of consolidation or
merger) (i) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower or (ii) so long as such transaction results in an Obligor receiving the
proceeds of such disposition, to any other Person, provided that in the case of
this clause (ii) if such Subsidiary is a Subsidiary Guarantor or holds any
Portfolio Investments, the Borrower would have been permitted to designated such
Subsidiary as a “Designated Subsidiary” hereunder and would not have been
prohibited from disposing of any such Portfolio Investments to such other Person
under any other term of this Agreement;


(d)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than direct ownership interests in Excluded Assets) to an
Excluded Asset so long as (i) after giving effect to such sale, transfer or
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and (ii) either (x) the amount of any excess availability under the Borrowing
Base immediately prior to such sale, transfer or disposition is not diminished
as a result of such release or (y) the Gross Borrowing Base immediately after
giving effect to such sale, transfer or disposition is at least 110% of the
Covered Debt Amount;


(e)    the Obligors may sell, transfer or otherwise dispose of direct ownership
interests in any Excluded Asset to any Subsidiary that is not an




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 114 -


Obligor, if after giving effect to such sale, transfer or other disposition, no
more than 25% of the Value of all Obligors’ direct ownership interests in all
Excluded Assets (calculated as of the date of the most recently delivered
financial statements on or prior to the date of such sale, transfer or other
disposition) are subject to Excluded Asset Liens or have been sold, transferred
or otherwise disposed of to a Subsidiary that is not an Obligor pursuant to this
clause (e); provided that, notwithstanding that a transfer may violate such 25%
limitation, such transfer shall nevertheless be permitted if it is required by
law, rule, regulation or interpretive position of the Securities and Exchange
Commission;


(f)    the Borrower may merge or consolidate with, or acquire all or
substantially all of the assets of, any other Person so long as (i) the Borrower
is the continuing or surviving entity in such transaction and (ii) at the time
thereof and after giving effect thereto, no Default shall have occurred or be
continuing;


(g)    the Borrower or the other Obligors may dissolve or liquidate (i) any
Subsidiary that does not own, legally or beneficially, assets (including,
without limitation, Portfolio Investments) which in aggregate have a value of
$1,000,000 or more at such time of dissolution or liquidation or (ii) any SBIC
Subsidiary, provided that no portion of any Indebtedness or any other
obligations (contingent or otherwise) of such SBIC Subsidiary (a) is, or would
as a result of dissolution or liquidation hereunder become, recourse to or
obligate the Borrower or any other Obligor (other than any SBIC Subsidiary) in
any way, or (b) subjects, or would as a result of dissolution or liquidation
hereunder subject, any property of the Borrower or any other Obligor (other than
any SBIC Subsidiary) to the satisfaction of such Indebtedness; and


(h)    the Borrower and the other Obligors may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $50,000,000 in any fiscal
year;


provided that in no event shall the Borrower enter into any transaction of
merger or consolidation or amalgamation, or effect any internal reorganization,
if the surviving entity would be organized under any jurisdiction other than a
jurisdiction of the United States.


SECTION 6.04. Investments. The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:


(a)    operating deposit accounts with banks;


(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 115 -


(c)    Hedging Agreements entered into in the ordinary course of any Obligor’s
financial planning and not for speculative purposes;


(d)    Portfolio Investments by the Borrower and its Subsidiaries (including
investments in Excluded Assets) to the extent such Portfolio Investments are
permitted under the Investment Company Act and the Borrower’s Investment
Policies; provided that, if such Portfolio Investment is not included in the
Collateral Pool, then (i) after giving effect to such Portfolio Investment (and
any concurrent acquisitions of Portfolio Investments in the Collateral Pool or
payment of outstanding Loans), the Covered Debt Amount does not exceed the
Borrowing Base and (ii) either (x) the amount of any excess availability under
the Borrowing Base immediately prior to such Portfolio Investment is not
diminished as a result of such Portfolio Investment or (y) the Gross Borrowing
Base immediately after giving effect to such Portfolio Investment is at least
110% of the Covered Debt Amount; and


(e)    additional Investments up to but not exceeding $100,000,000 in the
aggregate at any time outstanding.


For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair value of property, loaned, advanced,
contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; the amount of an
Investment shall not in any event be reduced by reason of any write‑off of such
Investment nor increased by any increase in the amount of earnings retained in
the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.


SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:


(a)    dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;


(b)    dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code), and reduce to zero the tax imposed by




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 116 -


section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year (or for the previous taxable year) imposed by section 4982 of the
Code;


(c)    dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:


(i)    no Default shall have occurred and be continuing; and


(ii)    the aggregate amount of Restricted Payments made during any taxable year
of the Borrower after the Restatement Effective Date under this clause (c) shall
not exceed the sum of (x) an amount equal to 10% of the taxable income of the
Borrower for such taxable year determined under section 852(b)(2) of the Code,
but without regard to subparagraphs (A), (B) or (D) thereof, minus (y) the
amount, if any, by which dividends and distributions made during such taxable
year pursuant to the foregoing clause (b) (whether in respect of such taxable
year or the previous taxable year) based upon the Borrower’s estimate of taxable
income exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year; and


(d)    other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) no Borrowing Base
Deficiency exists and the Covered Debt Amount does not exceed 90% of the Gross
Borrowing Base and (y) no Default shall have occurred and be continuing and
(ii) on the date of such other Restricted Payment the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (x) after giving effect to such
Restricted Payment. For purposes of preparing such Borrowing Base Certificate,
(A) the Value of any Quoted Investment shall be the most recent quotation
available for such Portfolio Investment and (B) the Value of any Unquoted
Investment shall be the Value set forth in the Borrowing Base Certificate most
recently delivered by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01(d), provided that the Borrower shall reduce the Value
of any Portfolio Investment referred to in this sub-clause (B) to the extent
necessary to take into account any events of which the Borrower has knowledge
that adversely affect the value of such Portfolio Investment.


In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraphs (b) or (c) above, any Restricted Payments made
by Designated Subsidiaries or any other Excluded Asset that is a Subsidiary
during such period (other than any such Restricted Payments that are made
directly or indirectly to Obligors) shall be treated as Restricted Payments made
by the Borrower during such period.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 117 -




Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.


For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.


SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Excluded Assets) to enter into or suffer to
exist any indenture, agreement, instrument or other arrangement (other than the
Loan Documents or any indenture, agreement, instrument or other
arrangement entered into in connection with Indebtedness permitted under
Section 6.01 to the extent any such indenture, agreement, instrument or other
arrangement does not prohibit or restrain, in each case in any material respect,
or
impose materially adverse conditions upon, the requirements applicable to the
Subsidiaries under the Loan Documents) that prohibits or restrains, in each case
in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property (except for
restrictions imposed by the underlying governing agreements of any Restricted
Acquisition Asset, or any asset held by Pledge LLC or an entity the equity
interests of which constitute a Lien Restricted Investment, and applicable only
to such Restricted Acquisition Asset, asset held by Pledge LLC or asset held by
an entity the equity interests of which constitute a Lien Restricted
Investment).


SECTION 6.07. Certain Financial Covenants.


(a)    Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than
$4,100,000,000 plus 25% of the net proceeds of the sale of Equity Interests by
the Borrower and its Subsidiaries after the Restatement Effective Date.


(b)    Asset Coverage Ratio. The Borrower will not permit the Asset Coverage
Ratio to be less than 1.50 to 1 at any time.


SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor than could
be obtained on an arm’s‑length basis from unrelated third parties,
(b) transactions between or among the Borrower and any other Obligors not
involving any other Affiliate, (c) Restricted Payments permitted by




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 118 -


Section 6.05, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described or referenced on Schedule V, (f) any Investment that
results in the creation of an Affiliate, (g) transactions between or among the
Obligors and any SBIC Subsidiary at prices and on terms and conditions not less
favorable to the Obligors than could be obtained at the time on an arm’s-length
basis from unrelated third parties or (h) transactions approved by a majority of
the independent members of the board of directors of the Borrower.


SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries to, engage in any business in a manner that would violate
its Investment Policies in any material respect.


SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; (d) any
agreement that imposes such restrictions only on Equity Interests in Excluded
Assets; (e) the underlying governing agreements of any Restricted Acquisition
Asset that impose such restrictions only on such Restricted Acquisition Asset;
(f) the underlying governing agreements of any minority equity interest that
impose such restrictions only on such equity interest; and (g) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require (other than pursuant to a grant of a Lien under
the Loan Documents) the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans, or any Hedging Agreement.


SECTION 6.11. Modifications of Certain Documents. The Borrower will not consent
to any modification, supplement or waiver of (a) any of the provisions of any
agreement, instrument or other document evidencing or relating to any Permitted
Indebtedness that would result in such Permitted Indebtedness not meeting the
requirements of the definition of “Permitted Indebtedness” set forth in
Section 1.01 of this Agreement or (b) any of the Affiliate Agreements or the
Custodian Agreement, unless such modification, supplement or waiver is not
materially less favorable to the Borrower than could be obtained on an
arm’s‑length basis from unrelated third parties, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).


SECTION 6.12. Payments of Other Indebtedness. The Borrower will not, nor will it
permit any other Obligor to, purchase, redeem, retire or otherwise acquire for




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 119 -


value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Permitted Indebtedness or any Indebtedness that
is not then included in the Covered Debt Amount (other than the refinancing of
such Indebtedness with Indebtedness permitted under Section 6.01), except for:


(a)     regularly scheduled payments, prepayments or redemptions of principal
and interest in respect thereof required pursuant to the instruments evidencing
such Indebtedness;


(b)     payments and prepayments thereof required to comply with requirements of
Section 2.09(c);


(c)     Specified Debt Payments permitted to be made under Section 6.13; and


(d)     other payments and prepayments so long as at the time of and immediately
after giving effect to such payment, (i) no Default shall have occurred and be
continuing and (ii) if such payment were treated as a “Restricted Payment” for
the purposes of determining compliance with Section 6.05(d), such payment would
be permitted to be made under Section 6.05(d);


provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, including any cash
settlement of convertible debt, if after giving effect thereto, the Covered Debt
Amount would exceed the Borrowing Base.


SECTION 6.13. Specified Debt. The Borrower will not, nor will it permit any of
its Subsidiaries to:


(a)    make any Specified Debt Payment at any time, provided that the Borrower
may make a Specified Debt Payment described in clause (a) of the definition of
Specified Debt Payment if (i) such Specified Debt Payment does not exceed the
then fair value (which fair value shall include reasonable fees and premiums
payable in connection therewith) as reasonably determined by the Borrower of the
Specified Debt purchased, redeemed, retired or otherwise acquired thereby, (ii)
at the time of and immediately after giving effect to such Specified Debt
Payment, no Default shall have occurred and be continuing and (iii) if such
Specified Debt Payment were treated as a “Restricted Payment” for the purposes
of determining compliance with Section 6.05, such Specified Debt Payment would
be permitted to be made under Section 6.05; and






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 120 -


(b)    notwithstanding anything to the contrary in Section 6.02, create, incur,
assume or permit to exist any Lien securing any Specified Debt at any time.


ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)    the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.08(a) on the
Commitment Termination Date;


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;


(c)    any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of the Borrower or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement or (ii) Sections 5.01(d) and (e) or 5.02
and such failure shall continue unremedied for a period of five or more days
after notice thereof by the Administrative Agent (given at the request of any
Lender) to the Borrower;


(e)    a Borrowing Base Deficiency shall occur and continue unremedied for a
period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to Section
5.01(e), provided that it shall not be an Event of Default hereunder if the
Borrower shall present the Administrative Agent with a reasonably feasible plan




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 121 -


to enable such Borrowing Base Deficiency to be cured within 30 Business Days
(which 30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period; provided further, such 30-Business Day
period shall be extended to a 45-Business Day period solely to the extent as
provided in Section 2.09(c) in order to cure any failure to satisfy Section
5.13(h);


(f)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d) or (e) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;


(g)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account (other than with respect to payments of principal) any applicable
grace period;


(h)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that shall continue unremedied
for any applicable period of time sufficient to enable or permit the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, other than as permitted under Section 6.12
and that is not a result of a breach, default or other violation or failure in
respect of such Material Indebtedness by the Borrower or any of its Subsidiaries
and, after giving effect to any applicable grace period); provided that this
clause (h) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;


(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 122 -




(j)    the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries (or group of Subsidiaries that if consolidated
would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(k)    the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;


(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30 day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing, or (ii)
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;


(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;


(n)    a Change in Control shall occur;


(o)    Ares Capital Management or any Affiliate of Ares Capital Management that
is organized under the laws of a jurisdiction located in the United States of
America and in the business of managing or advising clients shall cease to be
the investment advisor for the Borrower;


(p)    the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments included in the Collateral Pool having an
aggregate Value in excess of 5% of the aggregate Value of all Portfolio




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 123 -


Investments included in the Collateral Pool, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); provided that if such default is as a result of
any action of the Administrative Agent or Collateral Agent or a failure of the
Administrative Agent or Collateral Agent to take any action within its control,
such default shall continue unremedied for a period of ten (10) consecutive
Business Days after the Borrower receives written notice thereof from the
Administrative Agent;


(q)    except for expiration or termination in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower;


(r)    the Obligors shall at any time, without the consent of the Required
Lenders, (i) modify, supplement or waive in any material respect the Investment
Policies (other than any modification, supplement or waiver required by any
applicable law, rule or regulation), provided that it shall not be deemed a
modification in any material respect of the Investment Policies if the permitted
investment size of the Portfolio Investments proportionately increases as the
size of the Borrower’s capital base changes; (ii) modify, supplement or waive in
any material respect the Valuation Policy (other than any modification,
supplement or waiver required under GAAP or required by any applicable law, rule
or regulation), (iii) fail to comply with the Valuation Policy in any material
respect, or (iv) fail to comply with the Investment Policies if the same could
reasonably be expected to result in a Material Adverse Effect, and in the case
of sub-clauses (iii) and (iv) of this clause (r), such failure shall continue
unremedied for a period of 30 or more days after the earlier of notice thereof
by the Administrative Agent (given at the request of any Lender) to the Borrower
or knowledge thereof by a Financial Officer.


(s)    any Excluded Asset that is a Subsidiary shall either (i) make any
dividend or other distribution (whether in cash, securities or other property)
with respect to any shares of any class of capital stock of the Borrower, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Borrower or any option, warrant or other right to acquire any such shares of
capital stock of the Borrower that, if such actions were undertaken by the
Obligors, would not be permitted under Section 6.05 or (ii) purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 124 -


amount owing in respect of, any Permitted Indebtedness that, if such actions
were undertaken by the Obligors, would not be permitted under Section 6.12;


then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or (j)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure of a Class demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall immediately deposit into the
Letter of Credit Collateral Account cash in an amount equal to 102% of the
LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (i) or (j) of this Article.


ARTICLE VIII
THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 125 -


business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub‑agents appointed by the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 126 -


Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 127 -


Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender
and each Issuing Bank, the Administrative Agent shall not (except as provided
herein or in the Security Documents) release all or substantially all of the
Collateral or otherwise terminate all or substantially all of the Liens under
any Security Document providing for collateral security, agree to additional
obligations being secured by all or substantially all of such collateral
security, alter the relative priorities of the obligations entitled to the
benefits of the Liens created under the Security Documents with respect to all
or substantially all of the Collateral, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented.


The Administrative Agent may treat any Loans and Credit Exposure of the
Non-Extending Lenders that are outstanding at any time as a distinct Class of
Loans and Credit Exposure from any outstanding Commitments, Loans and Credit
Exposure of the Extending Lenders; provided that any such treatment is solely
for administrative purposes and will not affect any Lender’s rights or
obligations hereunder.




ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Notices; Electronic Communications


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:


(i)    if to the Borrower, to it at 245 Park Avenue, 44th Floor, New York, New
York 10167, Attention of the Chief Financial Officer, and the General Counsel
(Telecopy No. (212) 750-1777; Telephone No. (212) 710-2122); with a copy to
Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, California 90071,
Attention of Dominic K.L. Yoong, Esq. (Telephone No. (213) 485-1234);


(ii)    if to the Administrative Agent, to JPMorgan Wholesale Loan Services, 500
Stanton Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713, Attention:
Joseph Burke (Fax No. 1 (302) 634-4733), with a copy to JPMorgan Wholesale Loan
Services, 500 Stanton Christiana Road, Ops 2,




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 128 -


3rd Floor Newark, Delaware 19713, Attention: Lauren Mayer (Fax No. 1 (302)
634-4733);


(iii)    if to an Issuing Bank, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire; and


(iv)    if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2.05 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 5.01 and
5.12(a) by delivering an electronic copy to: joseph.m.burke@jpmorgan.com and
lauren.mayer@jpmorgan.com (or such other e-mail address as provided to the
Borrower in a notice from the Administrative Agent) (and the Administrative
Agent shall promptly provide notice thereof to the Lenders).


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 129 -




In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.


(c)    Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as
an Intralinks™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy to: joseph.m.burke@jpmorgan.com and
lauren.mayer@jpmorgan.com (as provided in clause (b) above) or a notice
identifying the website where such information is located for posting by the
Administrative Agent on Intralinks™ or such equivalent website, provided that
the Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.


SECTION 9.02. Waivers; Amendments.


(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 130 -


(b)    Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall


(i)    increase the Commitment of any Lender without the written consent of such
Lender,


(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,


(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,


(iv)    change Section 2.16(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender affected thereby, or


(v)    change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;


provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the Credit Exposure and unused Commitments will be required
(A) for any adverse change affecting the provisions of this Agreement relating
to the calculation of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(iii) or (iv), but including changes to the provisions of
Section 5.12(c)(ii) and the definitions set forth in Section 5.13) unless
otherwise expressly provided herein and (B) for any release of Collateral other
than for fair value or as otherwise permitted hereunder or under the other Loan
Documents.


For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 131 -


modification shall, upon consent of such Lender, become effective as to such
Lender whether or not it becomes effective as to any other Lender, so long as
the Required Lenders consent to such waiver, amendment or modification as
provided above.


Anything in this Agreement to the contrary notwithstanding (x) no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document and (y) the Required Revolving Lenders may waive any
condition precedent to an extension of credit under the Revolving Commitments
(which, for the avoidance of doubt, shall not constitute a waiver of any ongoing
or resulting Default or Event of Default).


(c)    Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (excluding any increase in the Loans and
Letters of Credit hereunder pursuant to a Commitment Increase under Section
2.07(e)) except pursuant to an agreement or agreements in writing entered into
by the Borrower, and by the Administrative Agent with the consent of the
Required Lenders; provided that, (i) without the written consent of each Lender
and each Issuing Bank, no such agreement shall release all or substantially all
of the Obligors from their respective obligations under the Security Documents
and (ii) without the written consent of each Lender and each Issuing Bank, no
such agreement shall release all or substantially all of the collateral security
or otherwise terminate all or substantially all of the Liens under the Security
Documents, alter the relative priorities of the obligations entitled to the
Liens created under the Security Documents (except in connection with securing
additional obligations equally and ratably with the Loans and other obligations
hereunder) with respect to all or substantially all of the collateral security
provided thereby, or release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement to, and
in addition to the rights of such parties under the Guarantee and Security
Agreement, the Administrative Agent and the Collateral Agent under the Guarantee
and Security Agreement may, (1) release any Lien covering property (and to
release any such guarantor) that is the subject of either a disposition of
property permitted hereunder or a disposition to which the Required Lenders have
consented and (2) release from the Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as a “Designated Subsidiary” or becomes an Excluded Asset in
accordance with this Agreement or which ceases to be consolidated on the
Borrower’s financial statements and is no longer required to be a “Subsidiary
Guarantor”, so long as




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 132 -


(A) after giving effect to any such release under this clause (2) (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding
Loans) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Gross Borrowing Base immediately after giving
effect to such release is at least 110% of the Covered Debt Amount and (C) no
Event of Default has occurred and is continuing.


(d)    Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the consent of one or more
Lenders whose consent is required for such proposed change, waiver, discharge or
termination is not obtained, then (so long as no Event of Default has occurred
and is continuing) the Borrower shall have the right, at its sole cost and
expense, to replace each such non-consenting Lender or Lenders with one or more
replacement Lenders pursuant to Section 2.18(b) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.


SECTION 9.03. Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein (as amended and restated hereby), the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), subject to any limitation previously agreed in writing, (ii) all
reasonable and documented out‑of‑pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all documented out‑of‑pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, the Collateral Agent, the Lead
Arrangers




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 133 -


and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, including
environmental liabilities, and related expenses (other than Taxes or Other Taxes
which shall only be indemnified by the Borrower to the extent provided in
Section 2.15), including the fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Banks to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
fraud, willful misconduct or gross negligence of such Indemnitee, or (ii) a
claim brought against such Indemnitee for breach in bad faith of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction.


The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.


(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank under paragraph (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent and such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.


(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 134 -


a result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.


(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.


SECTION 9.04. Successors and Assigns.


(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders.


(i)    Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Exposure at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:


(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing (except that so long as no Event of
Default under clause (a), (b), (i), (j), or (k) of Article VII is continuing,
the Borrower shall have a consent right over any assignment to a “direct
competitor” of the Borrower identified to the Administrative Agent and the
Lenders prior to the Restatement Effective Date and as may thereafter be agreed
between the Borrower and the Administrative Agent acting reasonably), any other
assignee; and






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 135 -


(B)    the Administrative Agent and, in the case of an assignment of
Multicurrency Commitments, the Issuing Banks.


(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 (in the case of the Revolving Commitments) or U.S.
$1,000,000 (in the case of the Term Loans) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;


(B)    each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender) (for which the Borrower and the Guarantors shall
not be obligated); and


(D)    the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 136 -


Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.


(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Registers shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


(e)    Participations. Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents and (iv) no
consent of the Borrower shall be required for a participation to a Lender, an
Affiliate of a Lender, or, if an Event of Default has occurred and is continuing
(except that so long as no Event of Default under clause (a), (b), (i), (j), or
(k) of Article VII is continuing, the Borrower shall have a consent right over
any participation to a “direct competitor” of the Borrower identified to the
Administrative Agent and the Lenders prior to the Restatement Effective Date and
as may thereafter be agreed between the Borrower and the Administrative Agent




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 137 -


acting reasonably). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(d) as though it were a
Lender hereunder. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Commitments
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.


(f)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15 as though it were a Lender
and in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrower with satisfactory evidence that the participation is in registered form
and shall permit the Borrower to review such register as reasonably needed for
the Borrower to comply with its obligations under applicable laws and
regulations.


(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 138 -


assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.


(h)    No Assignments to Natural Persons, the Borrower or Affiliates. Anything
in this Section to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or LC Exposure held by it hereunder to any
natural person (or a holding company, investments vehicle, investment vehicle or
trust for, or owned and operated by or for the primary benefit of a natural
person) or the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.




(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 139 -


counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.


(b)    Electronic Execution of Assignments. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other Borrowing Requests, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent (and,
for the avoidance of doubt, electronic signatures utilizing the DocuSign
platform shall be deemed approved), or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Etc.


(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 140 -


States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.


(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 141 -


denominated in the Specified Currency. The payment obligations of the Borrower
under this Agreement shall not be discharged or satisfied by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange that shall be applied shall be the
rate at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding the day on which such judgment is rendered. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
(in this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and the Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.


SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
or the Syndication Agents shall have any responsibility under this Agreement.


SECTION 9.13. Treatment of Certain Information; Confidentiality.


(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 142 -


(b)    Confidentiality. Each of the Administrative Agent, the Lenders, the Lead
Arrangers and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority), (iii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (iv) to any other
party hereto or to any rating agency, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement; provided that, (a) so long as no
Event of Default is continuing (or, in the case of a “direct competitor” of the
Borrower, so long as no Event of Default under clause (a), (b), (i), (j) or (k)
of Article VII is continuing), such Person would be permitted to be an assignee
or participant pursuant to the terms hereof, (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations or (z) any market data service, (vii) with the
consent of the Borrower or (viii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or its Affiliates. In addition, the Administrative Agent
and each Lender may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent or any Lender
in connection with the administration or servicing of this Agreement, the other
Loan Documents and the Commitments.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.






Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 143 -


SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.


SECTION 9.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
SECTION 9.16. No Fiduciary Duty.
Each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Obligors, their stockholders and/or their affiliates. Each Obligor agrees
that nothing in the Agreement or the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Obligor, its
stockholders or its affiliates, on the other. The Obligors acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Obligors,
on the




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 144 -


other, and (ii) solely in connection therewith and solely with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters) or any other
obligation to any Obligor except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of any Obligor, its management, stockholders, creditors or any
other Person. Each Obligor acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents and the process leading thereto.
Each Obligor agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, solely in connection with the transactions contemplated by the Loan
Documents or the process leading thereto.


SECTION 9.17. German Bank Separation Act.
Solely for so long as Deutsche Bank AG New York Branch, or any Affiliate
thereof, is a Lender, if any such Lender is subject to the GBSA (as defined
below) (any such Lender, a “GBSA Lender”) and such GBSA Lender shall have
determined in good faith (based on advice of counsel (including in-house
counsel)), which determination shall be made in consultation with the Borrower
subject to the terms hereof) that, due to the implementation of the German Act
on the Ring-fencing of Risks and for the Recovery and Resolution Planning for
Credit Institutions and Financial Groups (Gesetz zur Abschirmung von Risiken und
zur Planung der Sanierung und Abwicklung von Kreditinstituten und Finanzgruppen)
of 7 August 2013 (commonly referred to as the German Bank Separation Act
(Trennbankengesetz) (the “GBSA”), whether before or after the date hereof, or
any corresponding European legislation (such as the proposed regulation on
structural measures improving the resilience of European Union credit
institutions) that may amend or replace the GBSA in the future or any regulation
thereunder, or due to the promulgation of, or any change in the interpretation
by, any court, tribunal or regulatory authority with competent jurisdiction of
the GBSA or any corresponding future European legislation that may amend or
replace the GBSA in the future or any regulation thereunder, the arrangements
contemplated by this Agreement or the Loans have, or will, become illegal,
prohibited or otherwise unlawful (regardless of whether such illegality,
prohibition or unlawfulness could be prevented by transferring such
arrangements, Commitments and/or Loans to an Affiliate or other third party),
then, and in any such event, such GBSA Lender shall give written notice to the
Borrower and the Administrative Agent of such determination (which written
notice shall include a reasonably detailed explanation of such illegality,
prohibition or unlawfulness, including, without limitation, evidence and
calculations used in the determination thereof, a “GBSA Initial Notice”),
whereupon until the fifth Business Day after the date of such GBSA Initial
Notice, such GBSA Lender shall use commercially reasonable efforts to transfer
to the extent permitted under applicable law such arrangements, Commitments
and/or Loans




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 145 -


to an Affiliate or other third party in accordance with Section 9.04. If no such
transfer is effected in accordance with the preceding sentence, such GBSA Lender
shall give written notice thereof to the Borrower and the Administrative Agent a
(“GBSA Final Notice”), whereupon (i) all of the obligations of such GBSA Lender
shall become due and payable, and the Borrower shall repay the outstanding
principal of such obligations together with accrued interest thereon and all
other amounts due and payable to the GBSA Lender, on the fifth Business Day
immediately after the date of such GBSA Final Notice (the “Initial GBSA
Termination Date”) and, for the avoidance of doubt, such repayment shall not be
subject to the terms and conditions of Section 2.16(c) to the extent that there
are no outstanding amounts then due and payable to the other Lenders on such
fifth Business Day and (ii) the Commitment of such GBSA Lender shall terminate
on the Initial GBSA Termination Date; provided that, notwithstanding the
foregoing, if, prior to such Initial GBSA Termination Date, the Borrower and/or
the Administrative Agent in good faith reasonably believes that there is a
mistake, error or omission in the grounds used to determine such illegality,
prohibition or unlawfulness under the GBSA or any corresponding future European
legislation that may amend or replace the GBSA in the future or any regulation
thereunder, then the Borrower and/or the Administrative Agent, as applicable,
may provide written notice (which written notice shall include a reasonably
detailed explanation of the basis of such good faith belief, including, without
limitation, evidence and calculations used in the determination thereof, a “GBSA
Consultation Notice”) to that effect, at which point the obligations owed to
such GBSA Lender hereunder and under the Loans shall not become due and payable,
and the Commitments of such GBSA Lender shall not terminate, until the Business
Day immediately following the tenth Business Day immediately after the Initial
GBSA Termination Date (the period from, and including, the date of the GBSA
Consultation Notice until the tenth Business Day immediately thereafter being
the “GBSA Consultation Period”). In the event that the Borrower and/or the
Administrative Agent, as applicable, and such GBSA Lender cannot in good faith
reasonably agree during the GBSA Consultation Period whether the arrangements
contemplated by this Agreement or the Loans have, or will, become illegal,
prohibited or otherwise unlawful under the GBSA or any corresponding future
European legislation that may amend or replace the GBSA in the future or any
regulation thereunder, then all of the obligations owed to such GBSA Lender
hereunder and under the Loans shall become due and payable, and the Commitments
of such GBSA Lender shall terminate, on the Business Day immediately following
the last day of such GBSA Consultation Period. Notwithstanding anything to the
contrary contained herein, no part of the proceeds of any extension of credit
hereunder will be used to pay any GBSA Lender or otherwise satisfy any
obligation under this Section 9.17. To the extent that any LC Exposure exists at
the time a GBSA Lender’s Commitments are cancelled and its obligations under the
Loan Documents are repaid in full, such LC Exposure shall be reallocated as set
forth in Section 2.17 treating for purposes hereof each Lender (other than any
GBSA Lender) as a non-Defaulting Lender for purposes of such reallocation and
treating the GBSA Lender as a Defaulting Lender solely for such purposes.


SECTION 9.18. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise,




Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------

- 146 -


for Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


[Signature pages follow]
        


    








Senior Secured Credit Agreement


#4841-0647-4678



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
 
ARES CAPITAL CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Penni F. Roll
 
Name:
Penni F. Roll
 
Title:
Authorized Signatory























    
















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




LENDERS
 
 
JPMORGAN CHASE BANK, N.A


 
 
as a Lender, an Issuing Bank and as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Jay Cyr
 
Name:
Jay Cyr
 
Title:
Executive Director























    
















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.,


 
 
as a Lender and as an Issuing Bank
 
 
 
 
 
 
 
By:
/s/ Hema Kishnani
 
Name:
Hema Kishnani
 
Title:
Director























    




















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
 
TRUIST BANK,
 
 
 
as a Lender and as an Issuing Bank
 
 
 
 
 
 
 
By:
/s/ Chris Hursey
 
 
Name:
Chris Hursey
 
 
Title:
Director
 























    






















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
BANK OF MONTREAL, as a Lender and an Issuing Bank
 
 
 
 
 
 
 
By:
/s/ Sue Blazis
 
 
Name:
Sue Blazis
 
 
Title:
Managing Director
 























    
























































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
MUFG UNION BANK, N.A.,


 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Jacob Ulevich
 
 
Name:
Jacob Ulevich
 
 
Title:
Director
 























    
























































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Glenn Autorino
 
 
Name:
Glenn Autorino
 
 
Title:
Managing Director
 























    






















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
MIZUHO BANK, LTD.,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Donna DeMagistris
 
 
Name:
Donna DeMagistris
 
 
Title:
Authorized Signatory
 























    






















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
State Street Bank and Trust Company
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kimberly R. Costa
 
 
Name:
Kimberly R. Costa
 
 
Title:
Vice President
 























    






















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
Industrial and Commercial Bank of China
Limited, New York Branch
 
 
 
 
 
 
 
 
 
 
By:
/s/ Letian Yan
 
 
Name:
Letian Yan
 
 
Title:
Relationship Manager
 







 
By:
/s/ Jeffrey Roth
 
 
Name:
Jeffrey Roth
 
 
Title:
Executive Director
 



















    












































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
Royal Bank of Canada


 
 
 
 
 
 
 
 
 
 
By:
/s/ Glenn Van Allen
 
 
Name:
Glenn Van Allen
 
 
Title:
Authorized Signatory
 























    












































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
BNP Paribas, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Warren Eckstein
 
 
Name:
Warren Eckstein
 
 
Title:
Managing Director
 





 
By:
/s/ Marguerite L. Lebon
 
 
Name:
Marguerite L. Lebon
 
 
Title:
Vice President
 























    








































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Hichem Kerma
 
 
Name:
Hichem Kerma
 
 
Title:
Director
 























    


























































Senior Secured Credit Agreement



--------------------------------------------------------------------------------








 
 
Societe Generale
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas Heptinstall
 
 
Name:
Nicholas Heptinstall
 
 
Title:
Managing Director
 























    


















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
HSBC Bank USA, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dean Keyworth
 
 
Name:
Dean Keyworth
 
 
Title:
Director, ICG
 























    
























































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
NATIXIS, NEW YORK BRANCH, as a
Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ray Meyer
 
 
Name:
Ray Meyer
 
 
Title:
Managing Director
 











 
By:
/s/ Ronald Lee
 
 
Name:
Ronald Lee
 
 
Title:
Director
 

















    








































Senior Secured Credit Agreement



--------------------------------------------------------------------------------










 
 
Bank Name: BARCLAYS BANK PLC
as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ronnie Glenn
 
 
Name:
Ronnie Glenn
 
 
Title:
Director
 























    








































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
MORGAN STANLEY BANK, N.A.,
as a lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alysha Salinger
 
 
Name:
Alysha Salinger
 
 
Title:
Authorized Signatory
 























    






















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
U.S. Bank National Association
 
 
 
 
 
 
 
 
 
 
By:
/s/ Barry K. Chung
 
 
Name:
Barry K. Chung
 
 
Title:
Sr. Vice President
 























    




















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------










 
 
GOLDMAN SACHS BANK USA
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ryan Durkin
 
 
Name:
Ryan Durkin
 
 
Title:
Authorized Signatory
 























    
















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Andersen
 
 
Name:
Erik Andersen
 
 
Title:
Vice President
 























    




















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name:
Ming K. Chu
 
 
Title:
Director
 









 
By:
/s/ Annie Chung


 
 
Name:
Annie Chun
 
 
Title:
Director
 



















    












































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
Santander Bank, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Metsky
 
 
Name:
Mark Metsky
 
 
Title:
SVP
 























    
























































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
Comerica Bank
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark C. Skrzynski Jr.
 
 
Name:
Mark C. Skrzynski Jr.
 
 
Title:
Vice President
 























    




















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
Land Bank of Taiwan, New York Branch,
as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kuang Wei Chang
 
 
Name:
Kuang Wei Chang
 
 
Title:
General Manager
 























    


















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
Stifel Bank & Trust
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph L. Sooter, Jr.
 
 
Name:
Joseph L. Sooter, Jr.
 
 
Title:
Senior Vice President
 























    




















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
CIBC Bank USA,
as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rob Dmowski
 
 
Name:
Rob Dmowski
 
 
Title:
Managing Director
 























    


















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------






 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/Doreen Barr
 
 
Name:
Doreen Barr
 
 
Title:
Authorized Signatory
 











 
By:
/s/ Komal Shah
 
Name:
Komal Shah
 
Title:
Authorized Signatory













    








































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
The Bank of New York Mellon
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bernard Lambert
 
 
Name:
Bernard Lambert
 
 
Title:
Director
 























    




















































Senior Secured Credit Agreement



--------------------------------------------------------------------------------




 
 
CHANG HWA COMMERCIAL BANK.,
LOS ANGELES BRANCH
as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Wan-Chin Chang
 
 
Name:
Wan-Chin Chang
 
 
Title:
VP & GENERAL MANAGER
 







Senior Secured Credit Agreement

